UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/13 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Core Equity Fund, as appropriate. Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus U.S. Treasury Reserves Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund January 31, 2013 (Unaudited) Common Stocks97.7% Shares Value ($) Automobiles & Components.8% BorgWarner 11,996 a 889,863 Delphi Automotive 29,817 a 1,152,725 Ford Motor 404,027 5,232,150 Goodyear Tire & Rubber 24,817 a 341,482 Harley-Davidson 24,285 1,273,020 Johnson Controls 72,489 2,253,683 Banks2.8% BB&T 74,157 2,245,474 Comerica 20,842 716,131 Fifth Third Bancorp 92,673 1,509,643 First Horizon National 28,476 290,740 Hudson City Bancorp 46,718 399,439 Huntington Bancshares 91,346 635,768 KeyCorp 99,955 939,577 M&T Bank 12,778 b 1,312,173 People's United Financial 35,485 436,820 PNC Financial Services Group 56,120 3,468,216 Regions Financial 150,090 1,167,700 SunTrust Banks 57,373 1,627,672 U.S. Bancorp 196,987 6,520,270 Wells Fargo & Co. 514,268 17,911,954 Zions Bancorporation 18,039 420,669 Capital Goods7.6% 3M 66,680 6,704,674 Boeing 71,041 5,247,799 Caterpillar 68,969 6,785,860 Cummins 18,807 2,159,608 Danaher 61,908 3,710,146 Deere & Co. 40,893 3,846,396 Dover 19,022 1,315,942 Eaton 48,976 2,789,183 Emerson Electric 75,679 4,332,623 Fastenal 28,647 1,423,183 Flowserve 5,077 795,921 Fluor 17,227 1,116,826 General Dynamics 35,247 2,336,876 General Electric 1,101,905 24,550,443 Honeywell International 81,988 5,594,861 Illinois Tool Works 44,413 2,790,469 Ingersoll-Rand 28,894 1,484,863 Jacobs Engineering Group 13,517 a 650,303 Joy Global 10,746 678,825 L-3 Communications Holdings 10,195 774,004 Lockheed Martin 28,258 2,454,772 Masco 37,956 698,011 Northrop Grumman 25,418 1,653,187 PACCAR 37,177 b 1,749,550 Pall 12,327 841,934 Parker Hannifin 15,738 1,463,162 Pentair 21,391 1,084,096 Precision Castparts 15,269 2,800,335 Quanta Services 22,309 a 646,292 Raytheon 35,308 1,860,025 Rockwell Automation 14,733 1,314,036 Rockwell Collins 15,166 892,974 Roper Industries 10,440 1,226,178 Snap-on 5,901 478,099 Stanley Black & Decker 17,920 1,376,794 Textron 28,820 828,863 United Technologies 89,146 7,806,515 W.W. Grainger 6,443 1,403,414 Xylem 18,815 525,503 Commercial & Professional Services.7% ADT 24,247 1,151,732 Avery Dennison 10,402 400,581 Cintas 11,525 487,046 Dun & Bradstreet 4,736 b 386,173 Equifax 12,381 726,765 Iron Mountain 17,524 599,496 Pitney Bowes 19,479 b 280,692 Republic Services 30,530 973,602 Robert Half International 15,629 550,766 Stericycle 8,783 a 828,676 Tyco International 48,500 1,466,155 Waste Management 46,255 1,682,757 Consumer Durables & Apparel1.1% Coach 29,849 1,522,299 D.R. Horton 28,086 664,515 Fossil 5,392 a 569,287 Garmin 11,563 b 438,122 Harman International Industries 7,505 336,074 Hasbro 12,293 b 459,389 Leggett & Platt 13,886 b 408,804 Lennar, Cl. A 17,165 b 713,034 Mattel 35,472 1,334,811 Newell Rubbermaid 31,019 728,326 NIKE, Cl. B 76,257 4,121,691 PulteGroup 36,343 a 753,754 Ralph Lauren 6,267 1,043,330 VF 9,237 1,363,196 Whirlpool 8,127 937,693 Consumer Services1.8% Apollo Group, Cl. A 11,679 a 236,149 Carnival 46,173 1,787,819 Chipotle Mexican Grill 3,307 a 1,015,282 Darden Restaurants 13,139 610,963 H&R Block 30,565 695,965 International Game Technology 26,111 401,326 Marriott International, Cl. A 26,732 1,068,745 McDonald's 105,317 10,035,657 Starbucks 77,729 4,362,151 Starwood Hotels & Resorts Worldwide 20,782 c 1,276,223 Wyndham Worldwide 15,268 851,802 Wynn Resorts 8,114 1,016,035 Yum! Brands 47,123 3,060,168 Diversified Financials6.4% American Express 101,956 5,996,032 Ameriprise Financial 21,231 1,408,040 Bank of America 1,131,604 12,809,757 Bank of New York Mellon 121,918 3,311,293 BlackRock 13,359 3,156,465 Capital One Financial 61,590 3,468,749 Charles Schwab 116,129 1,919,612 Citigroup 307,845 12,978,745 CME Group 32,507 1,880,205 Discover Financial Services 52,409 2,011,982 E*TRADE Financial 24,892 a 264,104 Franklin Resources 14,665 2,007,345 Goldman Sachs Group 46,264 6,840,595 IntercontinentalExchange 7,613 a,b 1,056,304 Invesco 47,154 1,284,946 JPMorgan Chase & Co. 399,305 18,787,300 Legg Mason 13,307 367,939 Leucadia National 20,912 b 532,210 Moody's 20,381 1,117,286 Morgan Stanley 147,044 3,359,955 NASDAQ OMX Group 13,862 392,572 Northern Trust 23,278 1,198,119 NYSE Euronext 26,682 922,397 SLM 49,882 842,507 State Street 49,664 2,763,802 T. Rowe Price Group 26,437 1,888,924 Energy11.0% Anadarko Petroleum 52,968 4,238,499 Apache 41,471 3,473,611 Baker Hughes 46,631 2,085,338 Cabot Oil & Gas 22,412 1,182,905 Cameron International 26,028 a 1,647,833 Chesapeake Energy 55,420 b 1,118,376 Chevron 205,909 23,710,421 ConocoPhillips 127,242 7,380,036 CONSOL Energy 23,140 725,208 Denbury Resources 40,537 a 755,204 Devon Energy 39,971 2,285,941 Diamond Offshore Drilling 7,577 b 568,957 Ensco, Cl. A 24,367 1,549,010 EOG Resources 28,592 3,573,428 EQT 15,279 907,725 Exxon Mobil 479,348 43,126,940 FMC Technologies 24,519 a 1,160,975 Halliburton 98,346 4,000,715 Helmerich & Payne 11,267 724,919 Hess 31,527 2,117,353 Kinder Morgan 67,043 2,511,431 Marathon Oil 74,109 2,490,803 Marathon Petroleum 36,338 2,696,643 Murphy Oil 19,594 1,166,235 Nabors Industries 29,864 a 497,833 National Oilwell Varco 45,203 3,351,350 Newfield Exploration 14,010 a 413,295 Noble 27,067 1,096,213 Noble Energy 18,928 2,040,249 Occidental Petroleum 85,684 7,563,327 Peabody Energy 27,587 693,813 Phillips 66 65,340 3,957,644 Pioneer Natural Resources 13,003 1,528,373 QEP Resources 18,712 549,197 Range Resources 17,363 1,166,273 Rowan, Cl. A 13,280 a 457,894 Schlumberger 139,280 10,870,804 Southwestern Energy 37,001 a 1,269,134 Spectra Energy 69,341 1,926,293 Tesoro 14,053 684,241 Valero Energy 58,038 2,538,002 Williams 71,321 2,499,801 WPX Energy 19,981 a 300,314 Food & Staples Retailing2.3% Costco Wholesale 45,635 4,670,286 CVS Caremark 130,603 6,686,874 Kroger 55,259 1,530,674 Safeway 23,709 b 456,398 Sysco 61,379 1,950,011 Wal-Mart Stores 175,568 12,280,982 Walgreen 90,701 3,624,412 Whole Foods Market 18,199 1,751,654 Food, Beverage & Tobacco5.8% Altria Group 212,203 7,146,997 Archer-Daniels-Midland 69,245 1,975,560 Beam 16,656 1,021,679 Brown-Forman, Cl. B 15,797 1,022,066 Campbell Soup 18,003 b 660,890 Coca-Cola 405,063 15,084,546 Coca-Cola Enterprises 29,406 1,025,387 ConAgra Foods 43,273 1,414,594 Constellation Brands, Cl. A 15,664 a 506,887 Dean Foods 17,844 a 326,724 Dr. Pepper Snapple Group 22,692 1,022,728 General Mills 68,652 2,879,265 H.J. Heinz 33,734 b 2,045,292 Hershey 15,657 1,243,949 Hormel Foods 14,319 495,581 J.M. Smucker 11,104 984,148 Kellogg 25,489 1,491,106 Kraft Foods Group 62,439 2,885,931 Lorillard 40,170 1,569,442 McCormick & Co. 13,950 869,783 Mead Johnson Nutrition 21,477 1,632,252 Molson Coors Brewing, Cl. B 16,492 745,109 Mondelez International, Cl. A 187,316 5,205,512 Monster Beverage 16,051 a 768,843 PepsiCo 162,338 11,826,323 Philip Morris International 175,431 15,465,997 Reynolds American 34,406 1,513,176 Tyson Foods, Cl. A 30,812 681,561 Health Care Equipment & Services4.1% Abbott Laboratories 167,892 5,688,181 Aetna 35,475 1,710,959 AmerisourceBergen 24,141 1,095,277 Baxter International 57,769 3,919,049 Becton Dickinson & Co. 20,374 1,712,231 Boston Scientific 139,773 a 1,044,104 C.R. Bard 8,279 845,038 Cardinal Health 35,087 1,537,161 CareFusion 23,136 a 718,141 Cerner 15,456 a 1,275,893 Cigna 30,278 1,766,419 Coventry Health Care 14,224 651,886 Covidien 49,331 3,075,295 DaVita HealthCare Partners 9,049 a 1,044,345 DENTSPLY International 15,229 635,963 Edwards Lifesciences 12,242 a 1,100,923 Express Scripts Holding 85,948 a 4,591,342 Humana 17,130 1,273,787 Intuitive Surgical 4,158 a 2,388,272 Laboratory Corp. of America Holdings 10,220 a 914,690 McKesson 24,739 2,603,285 Medtronic 105,742 4,927,577 Patterson 9,253 334,311 Quest Diagnostics 16,805 973,850 St. Jude Medical 33,402 1,359,461 Stryker 30,747 1,926,300 Tenet Healthcare 11,015 a 427,712 UnitedHealth Group 106,960 5,905,262 Varian Medical Systems 11,581 a 818,198 WellPoint 31,494 2,041,441 Zimmer Holdings 18,300 1,365,180 Household & Personal Products2.3% Avon Products 44,005 747,205 Clorox 13,928 1,092,094 Colgate-Palmolive 46,465 4,988,947 Estee Lauder, Cl. A 25,431 1,549,511 Kimberly-Clark 41,535 3,717,798 Procter & Gamble 287,254 21,590,011 Insurance4.0% ACE 35,900 3,063,347 Aflac 49,668 2,635,384 Allstate 51,553 2,263,177 American International Group 156,325 a 5,913,775 Aon 33,046 1,908,076 Assurant 9,438 360,909 Berkshire Hathaway, Cl. B 191,602 a 18,571,982 Chubb 27,200 2,184,432 Cincinnati Financial 15,549 659,900 Genworth Financial, Cl. A 52,193 a 478,610 Hartford Financial Services Group 45,500 1,128,400 Lincoln National 30,357 879,746 Loews 33,120 1,436,414 Marsh & McLennan 57,296 2,032,862 MetLife 115,784 4,323,375 Principal Financial Group 29,462 913,617 Progressive 59,518 1,338,560 Prudential Financial 48,993 2,835,715 Torchmark 10,395 579,105 Travelers 39,753 3,119,020 Unum Group 30,186 703,636 XL Group 33,190 920,027 Materials3.5% Air Products & Chemicals 22,194 1,940,421 Airgas 7,035 670,013 Alcoa 113,044 999,309 Allegheny Technologies 11,235 355,588 Ball 16,065 715,214 Bemis 10,465 373,391 CF Industries Holdings 6,655 1,525,126 Cliffs Natural Resources 14,802 b 552,263 Dow Chemical 126,558 4,075,168 E.I. du Pont de Nemours & Co. 97,500 4,626,375 Eastman Chemical 16,423 1,168,496 Ecolab 28,000 2,027,200 FMC 14,874 914,305 Freeport-McMoRan Copper & Gold 100,628 3,547,137 International Flavors & Fragrances 8,375 589,851 International Paper 46,137 1,910,995 LyondellBasell Industries, Cl. A 40,210 2,550,118 MeadWestvaco 18,369 575,868 Monsanto 55,955 5,671,039 Mosaic 29,632 1,814,960 Newmont Mining 52,591 2,259,309 Nucor 33,500 1,541,335 Owens-Illinois 17,495 a 416,381 PPG Industries 16,093 b 2,218,742 Praxair 31,337 3,458,665 Sealed Air 20,382 381,551 Sherwin-Williams 9,170 1,486,824 Sigma-Aldrich 12,457 963,300 United States Steel 15,296 b 341,866 Vulcan Materials 13,644 771,705 Media3.5% Cablevision Systems (NY Group), Cl. A 22,498 329,371 CBS, Cl. B 61,482 2,565,029 Comcast, Cl. A 278,839 10,618,189 DIRECTV 63,025 a 3,223,098 Discovery Communications, Cl. A 25,618 a 1,777,377 Gannett 23,710 465,427 Interpublic Group of Cos. 47,842 579,367 McGraw-Hill 28,955 1,665,492 News Corp., Cl. A 211,088 5,855,581 Omnicom Group 28,597 1,552,245 Scripps Networks Interactive, Cl. A 9,497 586,630 Time Warner 99,060 5,004,511 Time Warner Cable 31,471 2,811,619 Viacom, Cl. B 48,113 2,903,620 Walt Disney 185,895 10,016,023 Washington Post, Cl. B 520 b 200,554 Pharmaceuticals, Biotech & Life Sciences7.9% AbbVie 167,892 6,159,957 Actavis 13,638 a 1,178,187 Agilent Technologies 36,689 1,642,933 Alexion Pharmaceuticals 20,621 a 1,938,168 Allergan 32,206 3,381,952 Amgen 80,420 6,872,693 Biogen Idec 25,066 a 3,912,301 Bristol-Myers Squibb 172,818 6,245,643 Celgene 44,161 a 4,370,173 Eli Lilly & Co. 108,254 5,812,157 Forest Laboratories 24,861 a 902,454 Gilead Sciences 160,408 a 6,328,096 Hospira 17,149 a 585,124 Johnson & Johnson 291,158 21,522,399 Life Technologies 18,667 a 1,207,568 Merck & Co. 319,836 13,832,907 Mylan 41,881 a 1,183,976 PerkinElmer 12,047 424,536 Perrigo 9,335 938,261 Pfizer 773,506 21,101,244 Thermo Fisher Scientific 37,473 2,703,302 Waters 9,470 a 867,168 Real Estate2.1% American Tower 41,415 3,153,752 Apartment Investment & Management, Cl. A 15,483 c 422,376 AvalonBay Communities 11,805 c 1,532,171 Boston Properties 15,940 c 1,678,163 CBRE Group, Cl. A 32,834 a 708,558 Equity Residential 34,066 c 1,886,916 HCP 47,918 c 2,222,916 Health Care 26,978 c 1,695,298 Host Hotels & Resorts 74,995 c 1,259,166 Kimco Realty 41,668 c 865,444 Plum Creek Timber 16,750 c 807,015 Prologis 47,775 c 1,906,222 Public Storage 15,119 c 2,327,268 Simon Property Group 32,373 c 5,185,507 Ventas 30,740 c 2,037,755 Vornado Realty Trust 17,980 c 1,518,591 Weyerhaeuser 57,330 c 1,726,780 Retailing4.1% Abercrombie & Fitch, Cl. A 9,237 461,850 Amazon.com 38,015 a 10,092,983 AutoNation 5,001 a,b 242,549 AutoZone 3,959 a 1,463,642 Bed Bath & Beyond 24,496 a 1,437,915 Best Buy 28,284 b 459,898 Big Lots 7,324 a 235,467 CarMax 23,371 a 921,285 Dollar General 28,146 a 1,300,908 Dollar Tree 23,214 a 928,328 Expedia 9,782 638,275 Family Dollar Stores 10,332 585,824 GameStop, Cl. A 14,127 b 327,746 Gap 31,719 1,036,577 Genuine Parts 16,278 1,107,392 Home Depot 156,865 10,497,406 J.C. Penney 14,643 b 297,692 Kohl's 22,942 1,061,985 Limited Brands 25,994 1,248,232 Lowe's 117,560 4,489,616 Macy's 41,586 1,643,063 Netflix 5,852 a 966,984 Nordstrom 16,222 895,941 O'Reilly Automotive 12,316 a 1,141,077 PetSmart 11,464 749,860 priceline.com 5,227 a 3,582,952 Ross Stores 23,850 1,423,845 Staples 72,605 b 978,715 Target 67,999 4,107,820 The TJX Companies 76,083 3,437,430 Tiffany & Co. 13,020 b 856,065 TripAdvisor 11,601 a 536,894 Urban Outfitters 10,842 a 463,929 Semiconductors & Semiconductor Equipment1.9% Advanced Micro Devices 60,553 a,b 157,438 Altera 34,095 1,139,455 Analog Devices 31,892 1,391,767 Applied Materials 124,836 1,611,633 Broadcom, Cl. A 54,496 1,768,395 First Solar 5,606 a,b 157,977 Intel 522,848 11,000,722 KLA-Tencor 17,025 934,843 Lam Research 19,371 a 796,923 Linear Technology 23,361 855,480 LSI 58,595 a 412,509 Microchip Technology 19,710 b 659,299 Micron Technology 101,792 a 769,548 NVIDIA 64,931 796,054 Teradyne 20,415 a 329,906 Texas Instruments 117,487 3,886,470 Xilinx 27,144 990,485 Software & Services9.4% Accenture, Cl. A 66,777 4,800,599 Adobe Systems 52,805 a 1,997,613 Akamai Technologies 19,478 a 792,949 Autodesk 23,863 a 927,793 Automatic Data Processing 51,543 3,055,984 BMC Software 15,607 a 648,471 CA 34,063 845,444 Citrix Systems 19,838 a 1,451,348 Cognizant Technology Solutions, Cl. A 31,674 a 2,476,273 Computer Sciences 16,485 689,073 eBay 122,948 a 6,876,482 Electronic Arts 33,957 a 534,144 Fidelity National Information Services 25,218 935,840 Fiserv 14,152 a 1,136,547 Google, Cl. A 27,963 a 21,131,359 International Business Machines 111,600 22,662,612 Intuit 29,309 1,828,295 MasterCard, Cl. A 11,188 5,799,859 Microsoft 795,902 21,863,428 Oracle 394,654 14,014,164 Paychex 34,511 b 1,126,094 Red Hat 20,636 a 1,146,536 SAIC 27,351 330,947 salesforce.com 13,590 a 2,339,247 Symantec 71,590 a 1,558,514 Teradata 18,029 a 1,201,813 Total System Services 17,622 409,711 VeriSign 16,995 a 737,753 Visa, Cl. A 54,667 8,632,466 Western Union 64,570 918,831 Yahoo! 111,028 a 2,179,480 Technology Hardware & Equipment6.7% Amphenol, Cl. A 16,922 1,143,420 Apple 98,914 45,036,533 Cisco Systems 557,199 11,461,583 Corning 158,253 1,899,036 Dell 156,063 2,066,274 EMC 222,030 a 5,464,158 F5 Networks 8,377 a 878,580 FLIR Systems 15,584 370,432 Harris 12,111 559,528 Hewlett-Packard 209,252 3,454,751 Jabil Circuit 19,331 365,549 JDS Uniphase 22,244 a 322,760 Juniper Networks 54,341 a 1,216,152 Molex 14,906 b 404,847 Motorola Solutions 29,020 1,694,478 NetApp 37,448 a 1,348,128 QUALCOMM 178,844 11,809,069 SanDisk 25,138 a 1,256,649 Seagate Technology 35,346 1,201,057 TE Connectivity 43,734 1,700,378 Western Digital 23,775 1,117,425 Xerox 129,115 1,034,211 Telecommunication Services2.9% AT&T 596,770 20,761,628 CenturyLink 65,883 b 2,664,967 Crown Castle International 31,029 a 2,188,165 Frontier Communications 101,864 b 465,518 MetroPCS Communications 31,798 a 318,934 Sprint Nextel 320,725 a 1,805,682 Verizon Communications 299,621 13,066,472 Windstream 59,522 b 579,744 Transportation1.6% C.H. Robinson Worldwide 16,723 1,106,226 CSX 109,085 2,403,143 Expeditors International of Washington 21,683 930,201 FedEx 31,031 3,148,095 Norfolk Southern 33,904 2,334,968 Ryder System 4,886 277,427 Southwest Airlines 81,634 915,117 Union Pacific 49,273 6,477,429 United Parcel Service, Cl. B 74,914 5,939,931 Utilities3.4% AES 67,507 731,776 AGL Resources 11,852 495,414 Ameren 24,744 802,695 American Electric Power 51,438 2,329,627 CenterPoint Energy 45,812 936,397 CMS Energy 28,111 722,453 Consolidated Edison 30,496 1,734,612 Dominion Resources 60,778 3,288,698 DTE Energy 18,203 1,152,432 Duke Energy 74,643 5,130,960 Edison International 34,421 1,658,748 Entergy 18,391 1,188,059 Exelon 89,404 2,810,862 FirstEnergy 44,408 1,798,080 Integrys Energy Group 8,137 445,013 NextEra Energy 44,812 3,228,705 NiSource 32,721 884,449 Northeast Utilities 32,467 1,322,381 NRG Energy 34,106 818,544 ONEOK 22,087 1,038,310 Pepco Holdings 24,610 b 480,387 PG&E 44,890 1,914,110 Pinnacle West Capital 11,151 595,240 PPL 60,251 1,825,003 Public Service Enterprise Group 53,422 1,665,698 SCANA 13,903 650,799 Sempra Energy 23,876 1,791,894 Southern 91,935 4,066,285 TECO Energy 22,914 407,182 Wisconsin Energy 24,258 956,493 Xcel Energy 51,477 1,430,031 Total Common Stocks (cost $1,029,978,217) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 3/14/13 (cost $1,494,917) 1,495,000 d Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,511,965) 27,511,965 e Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,187,939) 13,187,939 e Total Investments (cost $1,072,173,038) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $20,543,071 and the value of the collateral held by the fund was $21,007,654, consisting of cash collateral of $13,187,939 and U.S. Government & Agency securities valued at $7,819,715. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $378,006,549 of which $469,105,252 related to appreciated investment securities and $91,098,703 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 11.0 Software & Services 9.4 Pharmaceuticals, Biotech & Life Sciences 7.9 Capital Goods 7.6 Technology Hardware & Equipment 6.7 Diversified Financials 6.4 Food, Beverage & Tobacco 5.8 Health Care Equipment & Services 4.1 Retailing 4.1 Insurance 4.0 Materials 3.5 Media 3.5 Utilities 3.4 Short-Term/Money Market Investments 2.9 Telecommunication Services 2.9 Banks 2.8 Food & Staples Retailing 2.3 Household & Personal Products 2.3 Real Estate 2.1 Semiconductors & Semiconductor Equipment 1.9 Consumer Services 1.8 Transportation 1.6 Consumer Durables & Apparel 1.1 Automobiles & Components .8 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long Standard & Poor's 500 E-mini 431 32,180,615 March 2013 The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,406,435,728 - - Equity Securities - Foreign Common Stocks+ 1,549,010 - - Mutual Funds 40,699,904 - - U.S. Treasury - 1,494,945 - Other Financial Instruments: Financial Futures++ 452,167 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund January 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes96.3% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates.0% AEP Texas Central Transition Funding, Ser. 2002-1, Cl. A4 5.96 7/15/15 75,890 Asset-Backed Ctfs./Auto Receivables.0% Ford Credit Auto Owner Trust, Ser. 2009-A, Cl. A4 6.07 5/15/14 246,232 Asset-Backed Ctfs./Credit Cards.3% Bank One Issuance Trust, Ser. 2003-C3, Cl. C3 4.77 2/16/16 200,000 202,977 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 681,107 Citibank Credit Card Issuance Trust, Ser. 2003-A10, Cl. A10 4.75 12/10/15 500,000 518,870 Citibank Credit Card Issuance Trust, Ser. 2007-A8, Cl. A8 5.65 9/20/19 5,000,000 6,004,605 Commercial Mortgage Pass-Through Ctfs.2.0% Banc of America Commercial Mortgage, Ser. 2005-3, Cl. A4 4.67 7/10/43 1,000,000 1,083,356 Banc of America Commercial Mortgage, Ser. 2005-4, Cl. A5B 5.00 7/10/45 1,800,000 a 1,960,529 Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 1,146,283 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.74 2/10/51 300,000 a 351,025 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A4 4.68 8/13/39 268,021 a 272,705 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T10, Cl. A2 4.74 3/13/40 87,984 87,992 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 900,000 984,750 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.71 9/11/38 850,000 a 967,465 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.74 3/15/49 225,000 a 255,658 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.06 12/10/49 1,100,000 a 1,315,189 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A4 5.22 7/15/44 1,900,000 a 2,096,410 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.30 1/15/46 85,000 a 94,673 Commercial Mortgage Pass Through Certificates, Ser. 2004-LB4A, Cl. A5 4.84 10/15/37 4,000,000 4,177,538 Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Cl. A3 5.80 6/15/38 1,500,000 a 1,696,715 Credit Suisse First Boston Mortgage Securities, Ser. 2004-C3, Cl. A5 5.11 7/15/36 1,245,000 a 1,310,646 CWCapital Cobalt, Ser. 2007-C3, Cl. A4 5.79 5/15/46 1,000,000 a 1,172,760 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A3 4.61 7/10/39 26,627 26,776 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 5.79 8/10/45 1,000,000 a 1,150,317 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A4 4.40 1/12/39 1,000,000 1,032,539 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-LN2, Cl. A2 5.12 7/15/41 150,000 157,789 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,200,000 1,377,752 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 350,000 401,042 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A3B 5.45 5/15/45 225,000 233,179 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 500,000 a 558,557 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 a 1,179,455 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 600,000 a 653,921 LB-UBS Commercial Mortgage Trust, Ser. 2003-C3, Cl. A4 4.17 5/15/32 220,868 221,476 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A6 4.79 10/15/29 4,028,000 a 4,267,445 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. AJ 4.84 7/15/40 500,000 524,957 LB-UBS Commercial Mortgage Trust, Ser. 2004-C6, Cl. A6 5.02 8/15/29 275,000 a 289,019 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 1,200,000 1,367,115 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A4 5.24 11/12/35 500,000 a 509,862 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.27 11/12/37 375,000 a 413,713 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 5.85 6/12/50 1,000,000 a 1,164,962 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. ASB 5.74 6/12/50 610,891 a 638,251 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.74 6/12/50 1,200,000 a 1,367,481 Morgan Stanley Capital I, Ser. 2004-T15, Cl. A4 5.27 6/13/41 3,160,000 a 3,326,730 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,505,234 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 500,000 a 570,335 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 800,000 a 873,260 Wachovia Bank Commercial Mortgage Trust, Ser. 2004-C11, Cl. A5 5.22 1/15/41 800,000 a 838,051 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Cl. A4 5.51 4/15/47 2,500,000 2,862,350 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C28, Cl. A3 5.68 10/15/48 150,000 161,882 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 1,150,000 a 1,295,889 Consumer Discretionary2.3% Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 b 253,556 CBS, Gtd. Notes 5.50 5/15/33 250,000 267,152 CBS, Gtd. Debs. 7.88 7/30/30 880,000 1,190,280 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 452,459 Comcast, Gtd. Notes 2.85 1/15/23 300,000 295,644 Comcast, Gtd. Notes 5.70 7/1/19 1,000,000 1,207,562 Comcast, Gtd. Notes 6.45 3/15/37 1,900,000 2,357,782 Comcast, Gtd. Notes 6.50 1/15/17 1,000,000 1,193,891 Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 585,612 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 505,268 CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 2,200,000 2,354,796 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 49,000 58,006 CVS Caremark, Sr. Unscd. Notes 5.75 5/15/41 630,000 765,739 CVS Caremark, Sr. Unscd. Notes 6.25 6/1/27 500,000 649,198 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 308,034 DirecTV Holdings/Financing, Sr. Gtd. Notes 5.15 3/15/42 1,000,000 965,023 DirecTV Holdings/Financing, Gtd. Notes 6.00 8/15/40 800,000 855,311 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 841,214 Ford Motor, Sr. Unscd. Notes 4.75 1/15/43 500,000 471,821 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 2,550,000 2,902,838 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 2,800,000 3,147,362 Lowe's Cos., Sr. Unscd. Notes 6.65 9/15/37 850,000 1,114,279 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 830,000 970,834 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,255,964 NBCUniversal Media, Sr. Unscd. Notes 5.15 4/30/20 1,500,000 1,749,686 News America, Gtd. Notes 6.20 12/15/34 250,000 300,139 News America, Gtd. Notes 6.40 12/15/35 1,000,000 1,223,892 News America, Gtd. Notes 6.65 11/15/37 360,000 453,490 News America, Gtd. Debs. 7.75 12/1/45 100,000 137,136 News America, Gtd. Debs. 8.25 8/10/18 150,000 197,913 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 2,625,000 2,809,451 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 384,072 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 900,388 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 467,780 Target, Sr. Unscd. Debs. 7.00 7/15/31 125,000 169,049 Target, Sr. Unscd. Notes 7.00 1/15/38 680,000 965,987 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 991,018 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 415,244 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 633,209 Time Warner Cable, Gtd. Notes 8.25 4/1/19 3,000,000 3,970,902 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 412,989 Time Warner, Sr. Unscd. Note 4.75 3/29/21 1,500,000 1,698,921 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,492,276 Viacom, Sr. Unscd. Notes 5.63 9/15/19 1,500,000 1,773,239 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 303,253 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 4,100,000 4,495,220 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 712,880 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 871,895 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 211,920 Walt Disney, Sr. Unscd. Debs. 7.55 7/15/93 100,000 125,366 Wyndham Worldwide, Sr. Unscd. Notes 4.25 3/1/22 1,400,000 1,451,118 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 866,069 Yum! Brands, Sr. Unscd. Notes 6.88 11/15/37 650,000 862,668 Consumer Staples1.5% Altria Group, Gtd. Notes 9.70 11/10/18 1,850,000 2,556,291 Altria Group, Gtd. Notes 9.95 11/10/38 650,000 1,062,862 Anheuser-Busch Cos., Gtd. Bonds 5.00 1/15/15 1,000,000 1,082,186 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 172,334 Anheuser-Busch Inbev Finance, Gtd. Notes 0.80 1/15/16 500,000 499,869 Anheuser-Busch Inbev Finance, Gtd. Notes 2.63 1/17/23 500,000 494,158 Anheuser-Busch Inbev Finance, Gtd. Notes 4.00 1/17/43 300,000 298,489 Anheuser-Busch Inbev Worldwide Gtd. Notes 5.38 1/15/20 2,500,000 3,001,422 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 130,000 154,558 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 2,000,000 2,153,160 Conagra Foods, Sr. Unscd. Notes 1.30 1/25/16 500,000 501,761 Conagra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 502,675 Conagra Foods, Sr. Unscd. Notes 3.20 1/25/23 290,000 290,969 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 300,000 301,485 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 441,624 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 862,928 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 139,818 Diageo Investment, Gtd. Notes 4.25 5/11/42 1,000,000 1,029,010 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 1,700,000 2,126,025 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,518,898 H.J. Heinz, Sr. Unscd. Debs. 6.38 7/15/28 100,000 120,048 Hershey, Sr. Unscd. Debs. 8.80 2/15/21 30,000 41,399 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 460,977 Kraft Foods Group, Sr. Unscd. Notes 2.25 6/5/17 490,000 505,004 Kraft Foods Group, Sr. Unscd. Notes 3.50 6/6/22 490,000 513,473 Kraft Foods Group, Sr. Unscd. Notes 5.00 6/4/42 1,150,000 1,253,173 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 2,975,000 3,588,353 Kraft Foods, Sr. Unscd. Notes 6.50 2/9/40 365,000 475,775 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,016,746 Nabisco, Sr. Unscd. Debs. 7.55 6/15/15 640,000 738,625 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,123,786 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,341,688 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 682,676 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 915,799 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 3,200,000 3,430,419 Reynolds American, Gtd. Notes 7.63 6/1/16 170,000 203,133 SYSCO, Gtd. Notes 5.38 9/21/35 350,000 424,439 Energy2.3% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 401,759 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 180,194 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 464,351 Baker Hughes, Sr. Unscd. Notes 5.13 9/15/40 1,000,000 1,170,455 BP Capital Markets, Gtd. Notes 2.50 11/6/22 2,800,000 2,710,028 Canadian Natural Resources, Sr. Unscd. Notes 4.90 12/1/14 350,000 376,467 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 1,180,000 1,470,344 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 171,382 ConocoPhillips, Gtd. Notes 5.90 10/15/32 500,000 625,529 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,375,706 Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 730,722 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 382,262 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 720,000 766,922 EnCana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 787,480 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 1,000,000 990,868 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 497,031 Energy Transfer Partners, Sr. Unscd. Bonds 7.50 7/1/38 1,055,000 1,330,113 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 715,459 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 995,000 1,074,065 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,925,000 2,320,162 Halliburton, Sr. Unscd. Notes 6.15 9/15/19 1,200,000 1,506,338 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 226,512 Hess, Sr. Unscd. Notes 8.13 2/15/19 1,200,000 1,537,796 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 738,457 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 1,075,000 1,354,053 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 446,889 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 350,000 442,309 Mobil, Sr. Unscd. Bonds 8.63 8/15/21 15,000 22,441 Nabors Industries, Gtd. Notes 9.25 1/15/19 1,250,000 1,585,986 Nexen, Sr. Unscd. Notes 5.88 3/10/35 125,000 149,906 Nexen, Sr. Unscd. Notes 7.50 7/30/39 1,000,000 1,423,829 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,918,180 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 634,193 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 75,248 ONEOK, Sr. Unscd. Notes 5.20 6/15/15 200,000 216,686 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 1,760,000 2,134,000 Pemex Project Funding Master Trust, Gtd. Notes 7.38 12/15/14 400,000 446,000 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 2,500,000 2,751,545 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 2,200,000 2,468,972 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 705,751 Petro-Canada, Sr. Unscd. Notes 4.00 7/15/13 450,000 456,682 Plains All American Pipeline, Gtd. Notes 6.13 1/15/17 525,000 614,202 Sempra Energy, Sr. Unscd. Notes 6.00 10/15/39 1,100,000 1,356,975 Shell International Finance, Gtd. Notes 4.30 9/22/19 2,600,000 2,990,993 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 683,347 Spectra Energy Capital, Sr. Unscd. Notes 8.00 10/1/19 225,000 297,559 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,916,234 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,234,020 Sunoco Logistics Partner, Gtd. Notes 3.45 1/15/23 200,000 197,836 Sunoco Logistics Partner, Gtd. Notes 4.95 1/15/43 200,000 196,647 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 233,257 Tennessee Gas Pipeline, Sr. Unscd. Debs. 7.00 10/15/28 390,000 519,985 Tennessee Gas Pipeline, Sr. Unscd Debs. 7.63 4/1/37 70,000 99,543 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 969,980 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 247,847 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 96,829 Transocean, Gtd. Notes 7.50 4/15/31 875,000 1,093,272 Valero Energy, Gtd. Notes 6.63 6/15/37 1,115,000 1,322,746 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 215,676 Weatherford International, Gtd. Notes 6.75 9/15/40 1,000,000 1,087,748 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 948,398 XTO Energy, Sr. Unscd. Notes 6.75 8/1/37 625,000 931,728 Financial7.3% Aegon, Sr. Unscd. Notes 4.75 6/1/13 375,000 380,209 Allstate, Sr. Unscd. Notes 5.00 8/15/14 125,000 133,084 Allstate, Sr. Unscd. Notes 5.55 5/9/35 175,000 208,401 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 350,000 433,716 Allstate, Sr. Unscd. Notes 7.45 5/16/19 1,850,000 2,413,321 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 834,987 American Express, Sr. Unscd. Notes 8.15 3/19/38 100,000 157,313 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,400,000 1,563,734 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 683,657 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 1,171,115 American International Group, Sr. Unscd. Notes 8.25 8/15/18 2,100,000 2,732,148 AXA, Sub. Bonds 8.60 12/15/30 165,000 212,271 Bank of America, Sr. Unscd. Notes 1.25 1/11/16 1,000,000 994,873 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 988,288 Bank of America, Sr. Unscd. Notes 5.13 11/15/14 350,000 373,221 Bank of America, Sr. Unscd. Notes 5.38 6/15/14 250,000 264,448 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 651,017 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 965,000 1,115,559 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 2,450,000 2,831,573 Bank of America, Sub. Notes 7.80 9/15/16 235,000 273,505 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,605,751 BB&T, Sub. Notes 4.90 6/30/17 150,000 168,263 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 111,245 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 564,930 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 540,000 647,906 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 270,000 335,722 Berkshire Hathaway Finance, Gtd. Notes 4.85 1/15/15 1,850,000 2,002,323 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 802,512 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 591,419 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,568,223 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 545,970 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,400,000 1,655,311 Capital One Bank, Sr. Unscd. Notes 5.13 2/15/14 200,000 209,079 Capital One Financial Company, Sr. Unscd. Notes 4.75 7/15/21 730,000 832,845 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 2,600,000 2,755,155 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 689,015 Citigroup, Sub. Notes 5.00 9/15/14 3,230,000 3,403,134 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 5,385,000 6,363,880 Citigroup, Sub. Notes 6.13 8/25/36 575,000 640,952 Citigroup, Sr. Unscd. Debs. 6.63 1/15/28 100,000 117,773 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 700,000 921,756 Citigroup, Unscd. Notes 8.50 5/22/19 760,000 1,014,844 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 115,424 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 845,000 1,009,233 ERP Operating, Sr. Unscd. Notes 5.20 4/1/13 600,000 604,198 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 108,166 Fifth Third Bank, Sub. Notes 8.25 3/1/38 1,000,000 1,406,761 Ford Motor Credit, Sr. Unscd. Notes 2.38 1/16/18 500,000 493,955 Ford Motor Credit, Sr. Unscd. Notes 5.88 8/2/21 3,000,000 3,415,506 General Electric Capital, Sr. Unscd. Notes 1.00 1/8/16 1,000,000 1,000,315 General Electric Capital, Sr. Unscd. Notes 3.10 1/9/23 1,000,000 989,856 General Electric Capital, Sr. Unscd. Notes 4.65 10/17/21 1,400,000 1,559,786 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 416,992 General Electric Capital, Notes 5.63 9/15/17 1,000,000 1,172,522 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,335,000 1,572,554 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 2,000,000 2,346,580 General Electric Capital, Sr. Unscd. Notes 6.15 8/7/37 850,000 1,031,194 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,000,000 1,267,044 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 350,000 363,680 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 1,000,000 1,000,404 Goldman Sachs Group, Sr. Notes 3.70 8/1/15 6,000,000 6,332,610 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 558,178 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 799,800 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 222,598 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 2,000,000 2,264,808 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,258,571 Hartford Financial Services Group, Sr. Unscd. Notes 6.30 3/15/18 580,000 682,768 HCP, Sr. Unscd. Notes 5.38 2/1/21 1,500,000 1,740,996 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 2,625,000 2,928,313 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,737,192 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,678,213 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 694,193 Intesa Sanpaolo, Sr. Unscd. Notes 3.13 1/15/16 500,000 496,601 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 513,854 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 200,000 205,926 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 38,150 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 1,979,302 JP Morgan Chase, Sub. Notes 6.00 10/1/17 150,000 176,929 JPMorgan Chase & Co., Sr. Unscd. Notes 3.15 7/5/16 1,500,000 1,588,350 JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 995,764 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 5,700,000 6,008,535 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 2,525,000 2,688,713 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 3,950,000 4,338,542 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,000,000 2,378,242 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,832,323 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 850,769 KeyBank, Sub. Notes 6.95 2/1/28 100,000 121,585 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 950,000 1,113,479 Lion Connecticut Holdings, Gtd. Debs. 7.63 8/15/26 50,000 62,847 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 319,563 Mercantile Bankshares, Sub. Notes, Ser. B 4.63 4/15/13 200,000 201,593 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 7/15/14 565,000 b 597,310 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 639,286 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,952,307 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 2,640,000 3,183,790 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 182,061 MetLife, Sr. Unscd. Notes 5.00 11/24/13 225,000 233,240 MetLife, Sr. Unscd. Notes 6.38 6/15/34 1,400,000 1,810,409 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,580,000 b 1,637,746 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,218,182 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 175,000 196,511 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 2,700,000 3,184,367 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 380,863 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,593,427 National City, Sub. Notes 6.88 5/15/19 1,800,000 2,245,685 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,309,443 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 1,600,000 1,889,523 Oesterreichische Kontrollbank, Govt. Gtd. Notes 4.88 2/16/16 1,500,000 1,683,000 PNC Funding, Bank Gtd. Notes 5.25 11/15/15 225,000 251,425 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 277,406 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 126,924 ProLogis, Gtd. Notes 6.88 3/15/20 1,400,000 1,716,858 Prudential Financial, Sr. Unscd. Notes, Ser. B 4.75 4/1/14 350,000 366,137 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 250,000 267,045 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 5,000,000 5,373,280 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 1,150,000 1,319,726 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 114,524 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 229,887 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 4,500,000 5,139,473 SLM, Sr. Unscd. Notes, Ser. A 5.00 4/15/15 450,000 478,985 SLM, Sr. Unscd. Notes 8.00 3/25/20 760,000 883,500 SouthTrust, Sub. Notes 5.80 6/15/14 500,000 532,111 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 235,202 Sumitomo Mitsui Banking, Bank Gtd. Notes 0.90 1/18/16 500,000 498,129 Sumitomo Mitsui Banking, Bank Gtd. Notes 1.50 1/18/18 390,000 388,389 Sumitomo Mitsui Banking, Bank Gtd. Notes 3.00 1/18/23 290,000 287,530 Swiss Re Solutions Holding, Sr. Unscd. Notes 7.00 2/15/26 150,000 190,765 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 990,910 Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 1,083,204 Travelers Property & Casualty, Gtd. Notes 5.00 3/15/13 250,000 251,366 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,436,837 UBS AG/Stamford, Sr. Sub. Notes 5.88 7/15/16 75,000 83,885 UBS AG/Stamford, Sr. Unscd. Notes 5.88 12/20/17 760,000 903,242 UBS, Sr. Unscd. Notes 4.88 8/4/20 3,800,000 4,340,941 Unilever Capital, Gtd. Notes 5.90 11/15/32 1,000,000 1,338,869 US Bank NA/Cincinnati, Sub. Notes 4.95 10/30/14 45,000 48,266 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 554,029 Wachovia, Sub. Notes 5.25 8/1/14 200,000 213,038 Wachovia, Sr. Unscd. Debs 5.75 6/15/17 1,850,000 2,174,089 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,314,145 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 2,340,000 2,773,340 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 992,713 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 549,041 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 1,700,000 1,994,986 Willis North America, Gtd. Notes 6.20 3/28/17 335,000 381,586 XL Group, Sr. Unscd. Notes 6.38 11/15/24 1,400,000 1,708,290 Foreign/Governmental4.2% Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,816,160 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 3,500,000 3,611,055 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 650,000 788,775 Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,670,655 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 575,000 826,562 Brazilian Government, Unscd. Bonds 8.25 1/20/34 1,000,000 1,587,500 Brazilian Government, Unscd. Bonds 10.13 5/15/27 500,000 891,000 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 500,000 642,500 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 2,000,000 2,583,000 European Investment Bank, Sr. Unscd. Notes 1.13 8/15/14 7,800,000 7,893,865 European Investment Bank, Sr. Unscd. Notes 2.88 9/15/20 2,000,000 2,145,274 European Investment Bank, Sr. Unscd. Notes 4.63 5/15/14 500,000 527,035 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 b 387,945 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 4,353,646 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 34,178 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 2,000,000 2,312,736 Inter-American Development Bank, Notes 4.25 9/10/18 540,000 b 631,978 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 173,993 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.13 3/15/16 2,400,000 b 2,523,646 International Bank for Reconstruction and Development, Sr. Unscd. Notes 5.00 4/1/16 700,000 798,331 International Bank for Reconstruction and Development, Unsub. Bonds 7.63 1/19/23 700,000 1,031,121 International Finance, Sr. Unscd. Notes 2.13 11/17/17 2,100,000 2,211,716 Italian Government, Sr. Unscd. Notes 4.50 1/21/15 50,000 52,803 Italian Government, Sr. Unscd. Notes 5.25 9/20/16 155,000 166,989 Italian Government, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,584,219 Italian Government, Sr. Unscd. Notes 5.38 6/15/33 550,000 572,637 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 610,000 722,740 Japan Bank for International Cooperation, Sr. Unscd. Notes 2.50 5/18/16 4,800,000 5,085,163 KFW, Gov't Gtd. Bonds 4.00 1/27/20 2,500,000 2,878,940 KFW, Gov't Gtd. Bonds 4.13 10/15/14 1,200,000 1,275,932 KFW, Gov't Gtd. Bonds 4.50 7/16/18 3,600,000 4,219,700 KFW, Gov't Gtd. Notes 4.88 1/17/17 1,240,000 1,435,369 KFW, Govt Gtd. Notes 4.88 6/17/19 2,000,000 2,414,576 KFW, Gov't Gtd. Bonds 5.13 3/14/16 625,000 711,438 Korea Development Bank, Sr. Unscd. Notes 3.88 5/4/17 2,500,000 2,710,787 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 1.88 9/17/18 2,100,000 2,171,562 Landwirtschaftliche Rentenbank, Gov't Gtd. Bonds 5.13 2/1/17 950,000 1,108,431 Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 4,000,000 4,666,000 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 1,200,000 1,458,000 Mexican Government, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 1,340,000 1,822,400 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 943,250 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 870,000 1,189,725 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,613,500 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 1,450,000 1,798,725 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,279,154 Province of Manitoba Canada, Debs., Ser. CB 8.80 1/15/20 10,000 14,145 Province of Manitoba Canada, Debs. 8.88 9/15/21 450,000 661,773 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,615,408 Province of Ontario Canada, Sr. Unscd. Bonds 4.10 6/16/14 3,000,000 3,153,774 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 b 1,155,821 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 700,000 765,874 Province of Quebec Canada, Bonds 5.13 11/14/16 3,725,000 4,322,166 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 278,744 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 1,550,000 2,310,876 Province of Saskatchewan Canada, Debs. 7.38 7/15/13 500,000 515,754 Republic of Korea, Sr. Unscd. Notes 4.88 9/22/14 200,000 213,391 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,292,220 South African Government, Sr. Unscd. Notes 6.50 6/2/14 170,000 181,696 South African Government, Sr. Unscd. Notes 6.88 5/27/19 2,100,000 2,593,500 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 444,750 Health Care2.1% Abbvie, Gtd. Notes 2.90 11/6/22 3,000,000 c 2,972,211 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 392,646 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,201,210 Amgen, Sr. Unscd. Notes 5.15 11/15/41 1,600,000 1,757,440 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 471,867 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 680,269 Baxter International, Sr. Unsub. Notes 6.25 12/1/37 700,000 934,443 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,900,000 1,983,701 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 1,700,000 1,970,178 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 539,699 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,900,000 2,116,817 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 709,396 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 918,271 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 277,420 Express Scripts, Gtd. Notes 3.13 5/15/16 2,400,000 2,533,812 GlaxoSmithKline Capital, Gtd. Notes 4.38 4/15/14 3,200,000 3,353,968 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 894,960 GlaxoSmithKline Capital, Gtd. Bonds 6.38 5/15/38 1,000,000 1,350,280 Health Care REIT, Sr. Unscd. Notes 5.25 1/15/22 1,400,000 1,568,465 Johnson & Johnson, Unscd. Debs. 4.95 5/15/33 170,000 201,218 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 628,558 Medco Health Solutions, Sr. Unscd. Notes 7.13 3/15/18 1,500,000 1,857,939 Merck & Co., Sr. Unscd. Notes 5.30 12/1/13 1,000,000 a 1,041,153 Merck & Co., Sr. Unscd. Debs. 6.40 3/1/28 150,000 203,363 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 942,594 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 1,400,000 1,670,626 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 2,400,000 3,010,517 Quest Diagnostic, Gtd. Notes 3.20 4/1/16 2,500,000 2,636,103 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 553,673 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 63,082 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 1,400,000 1,557,213 Teva Pharmaceutical Finance II, Gtd. Notes 3.00 6/15/15 3,400,000 3,573,359 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 85,000 106,982 UnitedHealth Group, Sr. Unscd. Notes 5.00 8/15/14 300,000 318,219 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,091,285 Wellpoint, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,691,135 WellPoint, Sr. Unscd. Notes 5.00 12/15/14 1,000,000 1,076,747 WellPoint, Sr. Unscd. Notes 5.25 1/15/16 375,000 418,471 WellPoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 76,548 Wyeth, Gtd. Notes 5.50 2/1/14 150,000 157,489 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 258,596 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 270,250 Zoetis, Sr. Unscd. Notes 1.15 2/1/16 500,000 c 501,041 Zoetis, Sr. Unscd. Notes 1.88 2/1/18 500,000 c 499,715 Industrial1.5% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 986,589 ADT, Sr. Unscd. Notes 2.25 7/15/17 2,800,000 c 2,789,755 Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,459,672 Boeing, Sr. Unscd. Bonds 7.25 6/15/25 150,000 200,835 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 817,430 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 134,258 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 138,383 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 134,711 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 2,300,000 2,307,461 Caterpillar, Sr. Unscd. Debs. 6.05 8/15/36 375,000 481,429 Caterpillar, Sr. Unscd. Debs. 7.30 5/1/31 125,000 178,056 Continental Airlines, Pass-Through Certificates, Ser. 974A 6.90 7/2/19 135,887 147,859 CSX, Sr. Unscd. Notes 4.75 5/30/42 1,200,000 1,240,408 Deere & Co., Sr. Unscd. Notes 6.95 4/25/14 775,000 834,481 General Electric, Sr. Unscd. Notes 5.00 2/1/13 500,000 500,000 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,170,357 Honeywell International, Sr. Unscd. Notes 3.88 2/15/14 2,656,000 2,747,582 Honeywell International, Sr. Unscd. Notes 4.25 3/1/13 1,300,000 1,303,717 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 1,000,000 984,602 Koninklijke Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 2,000,000 2,395,464 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 568,056 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 1,200,000 1,305,721 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,412 Northrop Grumman Systems, Gtd. Debs. 7.75 2/15/31 1,100,000 1,553,784 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 204,100 Republic Services, Gtd. Notes 6.20 3/1/40 750,000 926,737 Union Pacific, Sr. Unscd. Debs. 6.63 2/1/29 325,000 434,773 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 14,708 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,694,138 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 570,963 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 2,100,000 2,175,795 United Technologies, Sr. Unscd. Notes 4.88 5/1/15 2,750,000 3,013,948 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 817,122 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 66,093 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 70,694 Waste Management, Gtd. Notes 6.38 3/11/15 1,600,000 1,782,235 Waste Management, Gtd. Notes 7.00 7/15/28 150,000 203,353 Information Technology.7% Dell, Sr. Unscd. Notes 6.50 4/15/38 1,000,000 b 931,144 Ebay, Sr. Unscd. Notes 4.00 7/15/42 700,000 651,938 Google, Sr. Unscd. Notes 3.63 5/19/21 300,000 330,788 Hewlett Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 617,725 Hewlett-Packard, Sr. Unscd. Notes 2.35 3/15/15 1,000,000 1,012,270 Hewlett-Packard, Sr. Unscd. Notes 3.00 9/15/16 1,000,000 1,016,141 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 750,000 740,950 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 125,000 a 128,050 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,190,023 International Business Machines, Sr. Unscd. Notes 0.75 5/11/15 2,000,000 2,011,028 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 758,775 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 720,179 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 225,000 318,789 International Business Machines, Sr. Unscd. Debs., Ser. A 7.50 6/15/13 75,000 77,005 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 420,298 Microsoft, Sr. Unscd. Notes 4.20 6/1/19 1,000,000 1,142,598 Microsoft, Sr. Unscd. Debs 5.20 6/1/39 688,000 825,507 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,433,032 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 181,848 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 681,633 Materials1.1% Alcoa, Sr. Unscd. Notes 5.72 2/23/19 612,000 660,314 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 1,300,000 1,478,910 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 2,165,016 BHP-Billiton Finance USA, Gtd. Notes 4.80 4/15/13 1,175,000 1,185,334 CRH America, Gtd. Notes 5.30 10/15/13 500,000 514,912 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,295,549 Dow Chemical, Sr. Unscd. Notes 9.40 5/15/39 700,000 1,110,192 E.I. Du Pont De Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 689,062 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.25 12/15/16 1,900,000 2,194,984 Ecolab, Sr. Unscd. Notes 5.50 12/8/41 650,000 769,847 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 650,000 833,998 International Paper, Sr. Unscd. Notes 7.95 6/15/18 1,600,000 2,057,450 Lubrizol, Gtd. Notes 5.50 10/1/14 150,000 161,998 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 1,186,376 Potash of Saskatchewan, Sr. Unscd. Notes 5.63 12/1/40 1,200,000 1,426,018 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 468,907 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 1,148,669 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 1,820,000 2,254,179 Teck Resources, Gtd. Notes 6.25 7/15/41 1,300,000 1,470,136 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 120,113 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 584,092 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 1,062,985 Xstrata Canada, Gtd. Notes 5.50 6/15/17 165,000 186,135 Municipal Bonds.7% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,331,620 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 882,289 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,411,710 California, GO (Various Purpose) 7.55 4/1/39 1,600,000 2,345,680 Illinois, GO (Pension Funding Series) 5.10 6/1/33 3,630,000 3,554,097 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,600,000 1,917,280 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 939,796 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,130,345 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 2,000,000 2,345,140 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.65 11/1/40 1,530,000 1,868,161 Telecommunications1.5% America Movil SAB de CV, Gtd. Notes 6.13 3/30/40 1,200,000 1,501,813 America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 126,831 AT&T, Sr. Unscd. Notes 2.50 8/15/15 2,000,000 2,083,118 AT&T, Sr. Unscd. Notes 5.10 9/15/14 250,000 267,653 AT&T, Sr. Unscd. Notes 5.35 9/1/40 1,500,000 1,650,010 AT&T, Sr. Unscd. Notes 6.30 1/15/38 1,500,000 1,837,908 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 693,313 BellSouth Telecommunications, Sr. Unscd. Debs. 6.38 6/1/28 550,000 645,801 BellSouth, Sr. Unscd. Bonds 6.55 6/15/34 100,000 116,725 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 691,041 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 a 272,963 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 850,000 1,153,504 Cisco Systems Sr. Unscd. Notes 5.50 1/15/40 1,700,000 2,079,923 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 570,944 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,316,978 Embarq, Sr. Unscd. Notes 8.00 6/1/36 1,250,000 1,378,088 France Telecom, Sr. Unscd. Notes 8.50 3/1/31 945,000 a 1,380,630 GTE, Gtd. Debs. 6.94 4/15/28 100,000 129,970 KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 327,500 Motorola Solutions, Sr. Unscd. Debs. 7.50 5/15/25 1,450,000 1,808,344 New Cingular Wireless Services, Sr. Unscd. Notes 8.75 3/1/31 720,000 1,133,305 Pacific-Bell Telephone, Gtd. Bonds 7.13 3/15/26 310,000 409,577 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 330,000 332,475 Rogers Communications, Gtd. Notes 6.38 3/1/14 760,000 805,775 Telecom Italia Capital, Gtd. Notes 4.95 9/30/14 3,000,000 3,150,096 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 100,000 107,243 Telecom Italia Capital, Gtd. Notes 6.38 11/15/33 200,000 205,883 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 1,145,000 1,276,190 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 1,900,000 2,003,921 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,500,000 1,779,363 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 671,111 Verizon Global Funding, Sr. Unscd. Notes 7.75 12/1/30 690,000 990,827 Verizon New Jersery, Sr. Unscd. Debs. 8.00 6/1/22 25,000 33,269 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 648,042 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 1,000,000 1,286,468 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 178,770 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 829,963 U.S. Government Agencies3.4% Federal Farm Credit Banks, Bonds 5.13 8/25/16 2,700,000 3,135,586 Federal Home Loan Banks, Bonds 4.75 12/16/16 1,000,000 b 1,163,437 Federal Home Loan Banks, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,341,106 Federal Home Loan Banks, Bonds 5.00 11/17/17 2,600,000 3,097,739 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 320,000 371,411 Federal Home Loan Banks, Bonds 5.50 8/13/14 300,000 324,530 Federal Home Loan Banks, Bonds 5.50 7/15/36 480,000 640,788 Federal Home Loan Banks, Bonds 5.63 6/11/21 1,200,000 1,539,474 Federal Home Loan Mortgage Corp., Notes 1.00 9/29/17 3,000,000 d 3,017,748 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 d 2,677,366 Federal Home Loan Mortgage Corp., Notes 2.50 4/23/14 4,800,000 d 4,937,659 Federal Home Loan Mortgage Corp., Notes 2.88 2/9/15 5,500,000 d 5,786,660 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 d 1,832,654 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 1,985,000 d 2,181,191 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 1,400,000 d 1,457,784 Federal Home Loan Mortgage Corp., 4.50 10/1/40 7,888,121 d 8,424,979 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 d 1,497,702 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 965,596 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 b,d 874,929 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 b,d 777,910 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 2,100,000 d 2,420,303 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,447,429 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 d 590,836 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d,e 2,302,154 Federal National Mortgage Association, Notes 1.63 10/26/15 5,700,000 d 5,891,890 Federal National Mortgage Association, Notes 2.63 11/20/14 4,800,000 b,d 5,007,120 Federal National Mortgage Association, Notes 2.75 3/13/14 4,500,000 d 4,629,316 Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 d 941,279 Federal National Mortgage Association, Notes 4.63 10/15/14 1,500,000 d 1,611,472 Federal National Mortgage Association, Notes 5.00 4/15/15 200,000 d 220,605 Federal National Mortgage Association, Notes 5.00 3/15/16 1,240,000 d 1,414,263 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 d 1,410,330 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 365,000 d 381,500 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 b,d 1,428,736 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,506,967 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,886,101 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 57,000 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 739,013 Tennessee Valley Authority, Notes 5.25 9/15/39 1,200,000 1,532,537 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 887,836 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 232,882 U.S. Government Agencies/Mortgage-Backed28.7% Federal Home Loan Mortgage Corp.: 2.50%, 10/1/27 5,423,708 d 5,616,080 3.00%, 12/1/25 - 10/1/42 27,777,117 d 28,863,462 3.50%, 6/1/19 - 8/1/42 36,143,434 d 38,077,457 4.00%, 8/1/18 - 1/1/42 32,236,685 d 34,208,339 4.50%, 2/1/18 - 4/1/41 33,433,289 d 35,655,024 5.00%, 12/1/17 - 1/1/40 28,047,185 d 30,266,455 5.50%, 8/1/16 - 1/1/40 23,178,585 d 25,148,270 6.00%, 12/1/13 - 10/1/38 9,666,108 d 10,577,381 6.50%, 4/1/13 - 3/1/39 5,974,072 d 6,786,436 7.00%, 9/1/15 - 7/1/37 249,978 d 290,733 7.50%, 8/1/16 - 11/1/33 90,097 d 105,954 8.00%, 2/1/17 - 10/1/31 55,018 d 65,545 8.50%, 10/1/18 - 6/1/30 1,966 d 2,360 Federal National Mortgage Association: 2.50%, 7/1/27 6,257,788 d 6,488,544 3.00%, 10/1/26 - 10/1/42 25,494,796 d 26,593,858 3.50%, 1/20/25 - 7/1/42 49,027,865 d 51,806,976 4.00%, 9/1/18 - 2/1/42 69,443,175 d 74,204,259 4.50%, 4/1/18 - 11/1/40 62,246,041 d 67,125,106 5.00%, 11/1/17 - 6/1/40 41,325,247 d 44,694,059 5.50%, 2/1/14 - 12/1/38 27,766,809 d 30,207,872 6.00%, 3/1/14 - 11/1/38 16,166,212 d 17,724,010 6.50%, 10/1/14 - 9/1/38 4,538,276 d 5,101,362 7.00%, 3/1/14 - 3/1/38 780,959 d 897,138 7.50%, 8/1/15 - 6/1/31 104,242 d 123,723 8.00%, 2/1/13 - 8/1/30 30,486 d 35,765 8.50%, 9/1/15 - 7/1/30 13,884 d 14,962 9.00%, 10/1/30 2,154 d 2,299 Government National Mortgage Association I: 3.00% 9,000,000 f 9,390,938 3.50% 11,000,000 f 11,800,939 4.50% 8,900,000 f 9,688,484 3.50%, 1/15/42 - 2/15/42 17,377,637 18,705,786 4.00%, 2/15/41 - 3/15/41 25,367,840 27,752,103 4.50%, 1/15/19 - 2/15/41 28,672,478 31,415,343 5.00%, 1/15/17 - 4/15/40 25,976,869 28,401,445 5.50%, 9/15/20 - 11/15/38 8,982,740 9,835,640 6.00%, 10/15/13 - 4/15/39 7,780,485 8,759,345 6.50%, 2/15/24 - 2/15/39 1,655,311 1,893,092 7.00%, 2/15/22 - 8/15/32 147,852 175,675 7.50%, 10/15/14 - 11/15/30 89,357 102,307 8.00%, 2/15/17 - 3/15/32 25,723 30,944 8.25%, 6/15/27 2,343 2,534 8.50%, 10/15/26 10,557 12,393 9.00%, 2/15/22 - 2/15/23 10,006 10,301 Government National Mortgage Association II: 3.50%, 5/20/34 25,819 27,785 6.50%, 2/20/28 1,259 1,440 8.50%, 7/20/25 973 1,184 Federal Home Loan Mortgage Corp.: 2.13%, 2/1/35 472,458 a,d 493,547 2.25%, 6/1/35 7,098 a,d 7,554 2.38%, 2/1/34 249,597 a,d 264,065 2.40%, 6/1/36 8,695 a,d 8,725 2.53%, 12/1/34 41,923 a,d 44,733 2.55%, 8/1/37 110,965 a,d 118,838 2.63%, 12/1/34 23,182 a,d 24,711 2.73%, 3/1/37 127,970 a,d 135,903 2.74%, 3/1/36 9,513 a,d 10,144 2.88%, 4/1/33 15,125 a,d 16,105 2.91%, 8/1/35 207,078 a,d 221,177 4.67%, 6/1/34 9,374 a,d 10,026 5.15%, 8/1/34 6,238 a,d 6,745 5.24%, 11/1/33 7,078 a,d 7,584 5.63%, 4/1/36 200,818 a,d 213,005 Federal National Mortgage Association: 2.25%, 6/1/34 224,110 a,d 239,028 2.25%, 12/1/35 10,213 a,d 10,800 2.25%, 11/1/36 165,885 a,d 175,611 2.32%, 12/1/36 33,525 a,d 34,129 2.33%, 1/1/35 276,841 a,d 297,613 2.40%, 11/1/32 14,478 a,d 15,430 2.42%, 2/1/37 4,206 a,d 4,460 2.44%, 11/1/36 42,195 a,d 45,086 2.49%, 9/1/33 7,204 a,d 7,590 2.64%, 10/1/34 20,650 a,d 21,978 2.74%, 3/1/34 268,402 a,d 286,908 2.75%, 2/1/37 197,839 a,d 210,908 2.81%, 6/1/34 79,196 a,d 84,725 2.85%, 3/1/37 61,501 a,d 65,233 2.91%, 8/1/35 75,553 a,d 80,612 2.94%, 9/1/33 25,181 a,d 26,887 2.96%, 9/1/35 445,639 a,d 477,019 4.78%, 5/1/33 6,659 a,d 6,986 4.92%, 1/1/35 15,001 a,d 16,162 5.16%, 6/1/35 29,794 a,d 32,066 5.21%, 11/1/35 4,873 a,d 5,244 U.S. Government Securities35.0% U.S. Treasury Bonds: 2.75%, 8/15/42 4,200,000 b 3,868,595 2.75%, 11/15/42 16,458,000 b 15,133,641 3.00%, 5/15/42 6,000,000 b 5,835,936 3.13%, 11/15/41 6,300,000 b 6,299,017 3.13%, 2/15/42 7,745,000 b 7,734,111 3.75%, 8/15/41 5,500,000 b 6,185,784 3.88%, 8/15/40 1,500,000 b 1,727,344 4.25%, 11/15/40 2,850,000 3,488,132 4.38%, 11/15/39 2,265,000 2,828,065 4.38%, 5/15/40 5,475,000 b 6,836,052 4.38%, 5/15/41 4,800,000 b 5,992,502 4.63%, 2/15/40 2,253,000 b 2,922,211 4.75%, 2/15/41 3,100,000 b 4,098,783 6.00%, 2/15/26 1,600,000 b 2,256,000 6.13%, 11/15/27 2,700,000 3,900,234 6.25%, 8/15/23 2,610,000 b 3,663,787 6.50%, 11/15/26 770,000 b 1,138,397 6.63%, 2/15/27 800,000 1,197,750 6.88%, 8/15/25 1,000,000 1,502,969 7.13%, 2/15/23 1,575,000 2,327,062 7.25%, 8/15/22 870,000 b 1,284,405 7.50%, 11/15/24 935,000 b 1,455,094 7.88%, 2/15/21 805,000 1,191,778 8.00%, 11/15/21 2,670,000 b 4,050,056 8.13%, 8/15/19 2,050,000 2,944,472 8.13%, 5/15/21 1,500,000 2,263,829 8.75%, 5/15/17 775,000 1,038,743 8.75%, 5/15/20 775,000 b 1,172,491 8.75%, 8/15/20 2,000,000 b 3,049,688 8.88%, 8/15/17 2,725,000 b 3,713,453 8.88%, 2/15/19 1,000,000 1,456,406 9.00%, 11/15/18 660,000 956,536 U.S. Treasury Notes: 0.25%, 4/30/14 24,500,000 b 24,519,134 0.25%, 6/30/14 6,100,000 b 6,103,812 0.25%, 8/31/14 10,000,000 b 10,004,690 0.25%, 9/30/14 12,800,000 b 12,804,506 0.25%, 12/15/14 16,800,000 b 16,800,000 0.25%, 5/15/15 16,700,000 b 16,679,125 0.25%, 7/15/15 30,000,000 b 29,943,750 0.25%, 8/15/15 1,917,000 1,912,507 0.25%, 12/15/15 12,500,000 b 12,451,175 0.50%, 7/31/17 5,000,000 b 4,941,800 0.63%, 7/15/14 15,300,000 b 15,392,641 0.63%, 8/31/17 9,800,000 b 9,732,625 0.63%, 9/30/17 7,800,000 b 7,736,017 0.63%, 11/30/17 8,840,000 b 8,750,910 0.75%, 6/15/14 9,000,000 b 9,067,149 0.75%, 6/30/17 9,800,000 9,804,596 0.75%, 10/31/17 7,600,000 b 7,575,064 1.00%, 8/31/16 3,600,000 3,658,500 1.00%, 9/30/16 9,000,000 b 9,142,740 1.00%, 10/31/16 3,700,000 b 3,757,235 1.00%, 3/31/17 9,000,000 b 9,116,721 1.00%, 6/30/19 3,200,000 b 3,154,499 1.00%, 8/31/19 6,300,000 b 6,189,259 1.00%, 11/30/19 7,300,000 b 7,139,174 1.25%, 3/15/14 257,000 260,072 1.25%, 8/31/15 10,000,000 b 10,230,470 1.25%, 9/30/15 17,000,000 b 17,401,098 1.25%, 10/31/15 11,600,000 b 11,877,310 1.38%, 11/30/15 4,100,000 b 4,213,390 1.38%, 2/28/19 5,300,000 b 5,372,462 1.63%, 11/15/22 30,300,000 b 29,338,914 1.75%, 1/31/14 4,900,000 b 4,977,523 1.75%, 3/31/14 3,200,000 3,258,125 1.75%, 5/31/16 3,500,000 3,646,835 1.88%, 2/28/14 2,900,000 2,953,015 1.88%, 4/30/14 8,915,000 b 9,101,662 1.88%, 8/31/17 3,800,000 3,987,921 1.88%, 9/30/17 5,570,000 5,844,584 2.00%, 1/31/16 12,000,000 12,565,320 2.00%, 4/30/16 9,100,000 b 9,550,732 2.00%, 11/15/21 7,400,000 b 7,534,702 2.00%, 2/15/22 8,000,000 b 8,114,376 2.13%, 11/30/14 2,650,000 b 2,740,474 2.13%, 5/31/15 8,700,000 b 9,065,670 2.13%, 8/15/21 10,605,000 b 10,944,689 2.25%, 5/31/14 3,500,000 b 3,595,021 2.25%, 1/31/15 22,500,000 b 23,387,692 2.25%, 3/31/16 1,890,000 1,997,346 2.38%, 8/31/14 5,500,000 b 5,685,625 2.38%, 10/31/14 13,000,000 b 13,482,430 2.38%, 2/28/15 8,300,000 b 8,659,232 2.38%, 3/31/16 2,713,000 2,877,052 2.50%, 3/31/15 6,500,000 6,810,784 2.50%, 4/30/15 8,650,000 b 9,075,744 2.50%, 6/30/17 7,300,000 b 7,860,618 2.63%, 6/30/14 9,000,000 9,306,216 2.63%, 7/31/14 5,000,000 b 5,179,885 2.63%, 12/31/14 19,400,000 20,278,316 2.63%, 8/15/20 9,800,000 b 10,593,192 2.63%, 11/15/20 7,900,000 b 8,525,214 2.75%, 5/31/17 6,400,000 b 6,955,501 2.75%, 2/28/18 3,000,000 3,277,734 3.00%, 8/31/16 5,700,000 b 6,196,077 3.00%, 9/30/16 5,500,000 5,985,545 3.00%, 2/28/17 9,500,000 b 10,392,107 3.13%, 10/31/16 5,000,000 b 5,470,705 3.13%, 1/31/17 1,800,000 1,976,344 3.13%, 4/30/17 4,310,000 b 4,747,060 3.13%, 5/15/19 5,700,000 6,378,214 3.13%, 5/15/21 8,500,000 b 9,474,185 3.25%, 5/31/16 2,500,000 2,728,712 3.25%, 6/30/16 4,600,000 5,028,375 3.25%, 7/31/16 2,500,000 b 2,736,915 3.25%, 12/31/16 4,700,000 b 5,178,079 3.25%, 3/31/17 3,000,000 3,317,343 3.38%, 11/15/19 11,000,000 b 12,483,284 3.50%, 2/15/18 3,800,000 4,291,329 3.50%, 5/15/20 9,100,000 b 10,413,103 3.63%, 8/15/19 9,400,000 b 10,815,142 3.63%, 2/15/20 7,700,000 b 8,871,247 3.63%, 2/15/21 8,700,000 10,041,705 3.75%, 11/15/18 5,000,000 b 5,760,550 4.00%, 2/15/14 2,700,000 2,807,052 4.00%, 2/15/15 3,600,000 3,871,688 4.00%, 8/15/18 1,015,000 b 1,180,730 4.13%, 5/15/15 2,000,000 b 2,173,438 4.25%, 8/15/14 2,700,000 2,866,957 4.25%, 11/15/14 7,400,000 b 7,926,673 4.25%, 8/15/15 1,305,000 b 1,433,360 4.50%, 11/15/15 3,800,000 b 4,232,843 4.50%, 2/15/16 425,000 477,162 4.50%, 5/15/17 1,800,000 2,088,423 4.63%, 11/15/16 2,000,000 2,300,938 4.63%, 2/15/17 2,252,000 b 2,608,273 4.75%, 5/15/14 2,400,000 b 2,540,064 4.75%, 8/15/17 2,300,000 b 2,709,508 4.88%, 8/15/16 2,530,000 2,915,233 5.13%, 5/15/16 1,350,000 1,554,293 Utilities1.7% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A -4 5.17 1/1/20 250,000 289,415 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 150,000 170,180 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 971,000 1,223,791 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 175,000 207,597 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 729,775 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 259,548 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 230,000 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 2,075,000 2,287,465 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 125,350 Duke Energy Carolinas, First Mortgage Bonds 5.30 2/15/40 1,700,000 2,019,248 Exelon, Sr. Unscd. Notes 4.90 6/15/15 2,500,000 2,719,255 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 555,000 695,530 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,346,508 Florida Power & Light, First Mortgage Bonds 5.65 2/1/35 25,000 30,625 Florida Power, First Mortgage Bonds 6.40 6/15/38 1,000,000 1,315,009 Georgia Power, Sr. Unscd. Note 4.30 3/15/42 1,300,000 1,341,886 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,894,174 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 33,309 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 956,203 MidAmerican Energy Holdings, Sr. Unscd. Bonds 6.13 4/1/36 1,250,000 1,559,192 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 2,920,662 NiSource Finance, Gtd. Notes 5.40 7/15/14 150,000 159,653 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 2,035,420 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 216,287 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 322,676 Pacific Gas & Electric, Sr. Unscd. Bonds 4.80 3/1/14 100,000 104,410 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 591,416 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 972,422 Pacificorp, First Mortgage Bonds 5.75 4/1/37 1,035,000 1,288,033 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 650,572 Public Service Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,611,107 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 270,800 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 258,733 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 b 1,564,986 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 90,533 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 591,569 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 118,637 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 2,000,000 2,195,096 SouthWestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 174,462 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,500,000 1,817,114 Virginia Electric & Power, Sr. Unscd. Notes 1.20 1/15/18 1,000,000 997,750 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 502,685 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 568,224 Virginia Electric & Power, Sr. Unscd. Notes 8.88 11/15/38 850,000 1,436,900 Total Bonds and Notes (cost $2,222,088,714) Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $33,380,147) 33,380,147 g Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,278,161) 4,278,161 g Total Investments (cost $2,259,747,022) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $578,945,076 and the value of the collateral held by the fund was $598,123,819, consisting of cash collateral of $4,278,161 and U.S. Government Agency securities valued at $593,845,658. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, these securities were valued at $6,762,722 or 0.3% of net assets. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Purchased on a forward commitment basis. g Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $132,402,929 of which $138,347,678 related to appreciated investment securities and $5,944,750 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 67.2 Corporate Bonds 21.9 Foreign/Governmental 4.2 Asset/Mortgage-Backed 2.3 Money Market Investments 1.6 Municipal Bonds .7 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT January 31, 2013 (Unaudited) Principal Bonds and Notes Amount ($) Value ($) Federal National Mortgage Association; 4.00% 2,900,000a,b 3,083,063 Total Securities Sold Short (proceeds $3,094,164) a The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 7,732,151 - Commercial Mortgage-Backed - 47,943,033 - Corporate Bonds+ - 535,850,921 - Foreign Government - 102,844,603 - Municipal Bonds - 17,726,118 - Mutual Funds 37,658,308 - - U.S. Government Agencies/Mortgage-Backed - 786,004,262 - U.S. Treasury - 856,390,554 - Liabilities ($) Other Financial Instruments: Securities Sold Short: U.S. Government Agencies/Mortgage-Backed++ - (3,083,063) - ) + See Statement of Investments for additional detailed categorizations. ++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund January 31, 2013 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components.7% Delphi Automotive 99,630 a Banks2.7% Wells Fargo & Co. 416,450 Capital Goods4.9% Eaton 128,250 7,303,837 Fluor 121,350 7,867,121 General Electric 506,960 11,295,069 Commercial & Professional Services3.3% ADT 96,195 4,569,263 Robert Half International 245,460 8,650,010 Tyco International 152,800 4,619,144 Consumer Durables & Apparel2.1% Coach 57,070 2,910,570 PVH 71,000 8,439,770 Diversified Financials10.4% Affiliated Managers Group 57,992 a 8,346,789 American Express 140,890 8,285,741 Ameriprise Financial 121,420 8,052,574 Bank of America 778,220 8,809,450 Capital One Financial 94,850 5,341,952 JPMorgan Chase & Co. 195,180 9,183,219 Moody's 96,050 5,265,461 T. Rowe Price Group 47,270 3,377,442 Energy14.1% Anadarko Petroleum 94,300 7,545,886 Apache 50,930 4,265,897 Chevron 164,010 18,885,751 Ensco, Cl. A 115,990 7,373,484 EOG Resources 62,980 7,871,240 National Oilwell Varco 183,710 13,620,259 Occidental Petroleum 58,940 5,202,634 Schlumberger 73,430 5,731,212 TransCanada 124,820 5,912,723 Exchange-Traded Funds.1% Standard & Poor's Depository Receipts S&P rust 4,750 Food & Staples Retailing1.0% CVS Caremark 107,070 Food, Beverage & Tobacco8.5% Beam 90,160 5,530,414 ConAgra Foods 129,190 4,223,221 Dean Foods 239,630 a 4,387,625 Philip Morris International 186,780 16,466,525 Unilever, ADR 389,850 15,862,997 Health Care Equipment & Services3.8% Cigna 75,750 4,419,255 Covidien 179,810 11,209,355 McKesson 47,410 4,988,954 Insurance2.7% American International Group 162,990 a 6,165,912 Chubb 105,250 8,452,628 Materials3.1% LyondellBasell Industries, Cl. A 126,780 8,040,387 Monsanto 89,240 9,044,474 Media3.1% CBS, Cl. B 110,700 4,618,404 Walt Disney 224,560 12,099,293 Pharmaceuticals, Biotech & Life Sciences12.5% Eli Lilly & Co. 160,160 8,598,990 Johnson & Johnson 209,530 15,488,458 Merck & Co. 149,150 6,450,738 Pfizer 788,564 21,512,026 Sanofi, ADR 323,140 15,730,455 Real Estate2.0% American Tower 54,360 4,139,514 CBRE Group, Cl. A 318,900 a 6,881,862 Retailing1.6% Cabela's 113,490 a 5,858,354 Foot Locker 79,730 2,738,725 Semiconductors & Semiconductor Equipment1.5% Skyworks Solutions 352,450 a Software & Services7.0% Alliance Data Systems 46,480 a,b 7,325,248 Cognizant Technology Solutions, Cl. A 98,090 a 7,668,676 Facebook, Cl. A 122,480 3,793,206 International Business Machines 31,340 6,364,214 Oracle 361,850 12,849,294 Technology Hardware & Equipment10.3% Apple 37,890 17,251,696 Ciena 394,420 a 6,176,617 EMC 517,910 a 12,745,765 Juniper Networks 195,760 a 4,381,109 QUALCOMM 199,830 13,194,775 Vishay Intertechnology 202,970 a 2,230,640 Transportation4.3% FedEx 93,650 9,500,792 JB Hunt Transport Services 85,340 5,740,822 Union Pacific 61,980 8,147,891 Total Common Stocks (cost $429,175,109) Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,557,594) 6,557,594 c Total Investments (cost $435,732,703) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's security on loan was $6,592,723 and the value of the collateral held by the fund was $6,557,594. c Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $112,818,062 of which $116,223,999 related to appreciated investment securities and $3,405,937 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 14.1 Pharmaceuticals, Biotech & Life Sciences 12.5 Diversified Financials 10.4 Technology Hardware & Equipment 10.3 Food, Beverage & Tobacco 8.5 Software & Services 7.0 Capital Goods 4.9 Transportation 4.3 Health Care Equipment & Services 3.8 Commercial & Professional Services 3.3 Materials 3.1 Media 3.1 Banks 2.7 Insurance 2.7 Consumer Durables & Apparel 2.1 Real Estate 2.0 Retailing 1.6 Semiconductors & Semiconductor Equipment 1.5 Money Market Investment 1.2 Food & Staples Retailing 1.0 Automobiles & Components .7 Exchange-Traded Funds .1 † Based on net assets. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 496,402,437 - - Equity Securities - Foreign Common Stocks+ 44,879,659 - - Exchange-Traded Funds 711,075 - - Mutual Funds 6,557,594 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. At January 31, 2013, the value of the collateral was 99.5% of the market value of the securities on loan. The fund received additional collateral subsequent to year end which resulted in the market value of the collateral to be at least 100% of the market value of the securities. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Money Market Reserves January 31, 2013 (Unaudited) Negotiable Bank Certificates of Deposit19.3% Principal Amount ($) Value ($) Bank of Montreal (Yankee) 0.21%, 3/21/13 10,000,000 10,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%, 4/8/13 10,000,000 10,000,000 Mizuho Corporate Bank (Yankee) 0.25%, 4/16/13 8,000,000 8,000,000 State Street Bank and Trust Co. (Yankee) 0.18%, 4/9/13 8,000,000 8,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.23%, 2/11/13 8,850,000 a 8,850,060 Total Negotiable Bank Certificates of Deposit (cost $44,850,060) Commercial Paper15.5% ANZ International Ltd. 0.27%, 6/3/13 10,000,000 a 9,990,850 General Electric Capital Corp. 0.25%, 6/11/13 10,000,000 9,990,972 Swedbank 0.30%, 2/7/13 10,000,000 9,999,500 Westpac Banking Corp. 0.35%, 4/30/13 6,000,000 a,b 6,000,221 Total Commercial Paper (cost $35,981,543) Asset -Backed Commercial Paper17.2% Collateralized Commercial Paper Program Co., LLC 0.30%, 2/1/13 10,000,000 10,000,000 FCAR Owner Trust, Ser. II 0.25%, 3/4/13 10,000,000 9,997,847 Metlife Short Term Funding LLC 0.19%, 4/1/13 10,000,000 a 9,996,886 Northern Pines Funding LLC 0.20%, 2/4/13 10,000,000 9,999,833 Total Asset-Backed Commercial Paper (cost $39,994,566) Time Deposits13.4% DnB Bank (Grand Cayman) 0.15%, 2/1/13 6,000,000 6,000,000 Lloyds TSB Bank (London) 0.12%, 2/1/13 10,000,000 10,000,000 Northern Trust Co. (Grand Cayman) 0.05%, 2/1/13 5,000,000 5,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.16%, 2/1/13 10,000,000 10,000,000 Total Time Deposits (cost $31,000,000) U.S. Government Agency4.3% Federal National Mortgage Association 0.40%, 2/1/13 (cost $10,000,000) 10,000,000 b,c U.S. Treasury Bills21.5% 0.01%, 3/14/13 (cost $49,999,431) 50,000,000 Repurchase Agreement8.6% TD Securities (USA) LLC 0.11%, dated 1/31/13, due 2/1/13 in the amount of $20,000,061 (fully collateralized by $19,944,600 U.S. Treasury Notes, 1%-2.25%, due 5/31/14-10/31/16, value $ (cost $20,000,000) 20,000,000 Total Investments (cost $231,825,600) % Cash and Receivables (Net) .2 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, these securities amounted to $34,838,017 or 15.0% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 231,825,600 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves January 31, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments99.0% Rate (%) Date Amount ($) Value ($ Alabama1.4% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) 0.25 2/7/13 5,000,000 a 5,000,000 Alaska1.1% Valdez, Marine Terminal Revenue, Refunding (ExxonMobil Project) 0.11 2/1/13 4,100,000 a 4,100,000 Arizona3.4% Phoenix Industrial Development Authority, MFHR, Refunding (Copper Palms Apartments Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.11 2/7/13 2,300,000 a 2,300,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.16 2/7/13 10,050,000 a 10,050,000 Colorado1.9% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.12 2/1/13 1,000,000 a 1,000,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.20 2/7/13 1,070,000 a 1,070,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 1,155,000 a 1,155,000 Holland Creek Metropolitan District, Revenue (LOC; Bank of America) 0.15 2/7/13 3,600,000 a 3,600,000 Connecticut5.0% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.18 2/7/13 5,140,000 a 5,140,000 Connecticut Health and Educational Facilities Authority, Revenue (Taft School Issue) (LOC; Wells Fargo Bank) 0.14 2/7/13 1,000,000 a 1,000,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.18 2/7/13 6,175,000 a 6,175,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Bank) 0.15 2/7/13 5,685,000 a 5,685,000 District of Columbia.8% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.14 2/7/13 1,465,000 a 1,465,000 District of Columbia, Revenue (Hogar Hispano, Inc. Issue) (LOC; Bank of America) 0.14 2/7/13 1,300,000 a 1,300,000 Florida4.8% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 700,000 a 700,000 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 2.50 6/1/13 1,450,000 1,459,907 Gainesville, Utilities System Revenue (Liquidity Facility; Union Bank NA) 0.13 2/1/13 7,300,000 a 7,300,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 720,000 a 720,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 410,000 a 410,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.20 2/7/13 1,215,000 a 1,215,000 Palm Beach County, IDR (Gulfstream Goodwill Industies, Inc. Project) (LOC; Wells Fargo Bank) 0.20 2/7/13 440,000 a 440,000 Palm Beach County, Public Improvement Revenue (Biomedical Research Park Project) (Deutsche Bank Spears/Lifers Trust Series DB-184) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 2/7/13 3,945,000 a,b,c 3,945,000 Pinellas County Industry Council, Revenue (Lutheran Church of the Cross Day School Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 970,000 a 970,000 Georgia1.0% Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.13 2/7/13 3,725,000 a 3,725,000 Illinois5.9% Chicago, GO Notes (Project and Refunding Series) (Liquidity Facility; JPMorgan Chase Bank) 0.12 2/1/13 5,900,000 a 5,900,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.20 2/7/13 2,900,000 a 2,900,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; JPMorgan Chase Bank) 0.10 2/7/13 9,300,000 a 9,300,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.13 2/7/13 3,030,000 a 3,030,000 Indiana5.0% East Porter County School Building, First Mortgage Bonds, Refunding (Deutsche Bank Spears/Lifers Trust Series DB-144) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 2/7/13 5,080,000 a,b,c 5,080,000 Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) (Liquidity Facility; JPMorgan Chase Bank) 0.13 2/1/13 13,000,000 a 13,000,000 Iowa3.2% Iowa Finance Authority, Educational Facilities Revenue (Holy Family Catholic Schools Project) (LOC; Wells Fargo Bank) 0.12 2/1/13 5,300,000 a 5,300,000 Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; U.S. Bank NA) 0.13 2/1/13 6,200,000 a 6,200,000 Kansas1.9% Kansas Development Finance Authority, Health Facilities Revenue (Kansas University Health System) (LOC; U.S. Bank NA) 0.13 2/1/13 7,000,000 a 7,000,000 Kentucky1.5% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 10/1/13 4,500,000 4,520,245 Mason County, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.31 2/7/13 900,000 a 900,000 Louisiana3.0% Eaton Baton Rouge Parish Industrial Development Board, Gulf Opportunity Zone Revenue (ExxonMobil Project) 0.10 2/1/13 7,168,000 a 7,168,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.17 2/7/13 3,650,000 a 3,650,000 Maryland3.9% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.15 2/7/13 3,255,000 a 3,255,000 Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.17 2/7/13 6,000,000 a 6,000,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.24 2/7/13 4,695,000 a 4,695,000 Massachusetts6.5% Massachusetts, GO Notes (Consolidated Loan) (LOC; JPMorgan Chase Bank) 0.12 2/1/13 14,000,000 a 14,000,000 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue (LOC; Citibank NA) 0.15 2/7/13 1,700,000 a 1,700,000 Massachusetts Development Finance Agency, Revenue (Eaglebrook School Issue) (LOC; Bank of America) 0.12 2/7/13 1,000,000 a 1,000,000 Massachusetts Development Finance Agency, Revenue (New Bedford Whaling Museum Issue) (LOC; Bank of America) 0.21 2/7/13 300,000 a 300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Community Health Center Capital Fund Issue) (LOC; Bank of America) 0.16 2/7/13 840,000 a 840,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.12 2/7/13 1,900,000 a 1,900,000 Taunton, GO Notes, BAN 1.25 5/22/13 3,875,000 3,881,370 Minnesota.5% Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.24 2/7/13 1,800,000 a 1,800,000 Missouri2.9% Missouri Development Finance Board, Cultural Facilities Revenue (Kauffman Center for the Preforming Arts Project) (Liquidity Facility; Northern Trust Company) 0.13 2/1/13 4,500,000 a 4,500,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.10 2/7/13 5,850,000 a 5,850,000 Nebraska3.8% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.13 2/1/13 13,575,000 a 13,575,000 Nevada.9% Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 2/7/13 3,400,000 a,b,c 3,400,000 New Jersey7.0% East Brunswick Township, GO Notes, BAN 1.25 8/6/13 2,659,000 2,667,753 Kearny Board of Education, GO Notes, GAN 1.25 10/11/13 1,500,000 1,503,583 Little Ferry Borough, Special Emergency Note 1.00 11/15/13 3,000,000 3,005,844 New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.12 2/1/13 3,100,000 a 3,100,000 Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 2,000,000 2,001,685 Rahway, GO Notes, BAN 1.25 8/9/13 2,268,000 2,275,584 Rahway, GO Notes, BAN 1.25 10/2/13 2,355,000 2,363,867 Ridgefield Park Village, GO Notes, BAN 1.50 4/19/13 2,000,000 2,002,885 West Milford Township, GO Notes, BAN and Special Emergency Notes 1.00 10/4/13 3,862,000 3,872,292 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 2,400,000 2,400,163 New Mexico.7% Santa Fe County, Education Facility Revenue (Archdiocese of Santa Fe School Project) (LOC; U.S. Bank NA) 0.25 2/7/13 2,400,000 a 2,400,000 New York7.9% Amsterdam Enlarged City School District, GO Notes, BAN 1.25 6/28/13 3,500,000 3,508,401 Deposit Central School District, GO Notes, BAN 1.25 6/28/13 1,572,000 1,575,457 Hendrick Hudson Central School District, GO Notes, BAN 1.00 6/21/13 1,800,000 1,802,750 Hudson Falls Central School District, GO Notes, BAN 0.75 6/28/13 5,880,000 5,880,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Margaret Woodbury Strong Museum Project) (LOC; M&T Trust) 0.13 2/7/13 6,950,000 a 6,950,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.15 2/7/13 4,300,000 a 4,300,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 0.12 2/1/13 2,280,000 a 2,280,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/15/13 2,500,000 2,500,473 Ohio1.1% Union Township, GO Notes, Refunding, BAN (Various Purpose) 1.00 9/11/13 3,850,000 3,862,821 Pennsylvania4.4% Allegheny County Industrial Development Authority, Commercial Development Revenue, Refunding (Two Marquis Plaza Project) (LOC; PNC Bank NA) 0.13 2/7/13 810,000 a 810,000 Allegheny County Industrial Development Authority, Revenue (Sewickley Academy) (LOC; PNC Bank NA) 0.13 2/7/13 1,025,000 a 1,025,000 Allegheny County Industrial Development Authority, Revenue (The Bradley Center) (LOC; PNC Bank NA) 0.18 2/7/13 665,000 a 665,000 Butler County Industrial Development Authority, IDR, Refunding (Wetterau Finance Company Project) (LOC; U.S. Bank NA) 0.13 2/7/13 1,940,000 a 1,940,000 Erie County Hospital Authority, Health Facilities Revenue (Saint Mary's Home of Erie Project) (LOC; Bank of America) 0.19 2/7/13 4,165,000 a 4,165,000 Erie County Hospital Authority, Health Facilities Revenue (Saint Mary's Home of Erie Project) (LOC; Bank of America) 0.19 2/7/13 400,000 a 400,000 Erie County Hospital Authority, Revenue (Mercy Terrace Apartments Project) (LOC; PNC Bank NA) 0.18 2/7/13 345,000 a 345,000 Lancaster Industrial Development Authority, Revenue (Ensco Limited Project) (LOC; M&T Trust) 0.13 2/7/13 200,000 a 200,000 Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.30 2/7/13 510,000 a 510,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.18 2/7/13 575,000 a 575,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.18 2/7/13 1,000,000 a 1,000,000 Philadelphia Authority for Industrial Development, Educational Facilities Revenue (Chestnut Hill College Project) (LOC; Wells Fargo Bank) 0.20 2/7/13 500,000 a 500,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Thomas Jefferson University Hospital Project) (LOC; TD Bank) 0.20 2/7/13 785,000 a 785,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.20 2/7/13 2,845,000 a 2,845,000 Tennessee4.7% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.10 2/7/13 12,150,000 a 12,150,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.13 2/7/13 1,555,000 a 1,555,000 Sevier County Public Building Authority, Local Government Improvement Revenue (Revenue Program V) (LOC; Bank of America) 0.13 2/7/13 3,420,000 a 3,420,000 Texas6.4% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.22 2/7/13 10,000,000 a 10,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-548) (Austin, Revenue, Refunding (Town Lake Park Community Events Center Venue Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 2/7/13 5,095,000 a,b,c 5,095,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 3/15/13 6,900,000 6,900,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 3/15/13 1,000,000 1,000,000 Virginia.3% Suffolk Redevelopment and Housing Authority, MFHR, Refunding (Pembroke Crossing Apartments, L.L.C. Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 560,000 a 560,000 Suffolk Redevelopment and Housing Authority, MFHR, Refunding (Summer Station Apartments, L.L.C. Project) (LOC; Wells Fargo Bank) 0.25 2/7/13 500,000 a 500,000 Wisconsin8.1% Oneida Tribe of Indians of Wisconsin, Health Facilities Revenue (LOC; Bank of America) 0.13 2/7/13 11,090,000 a 11,090,000 Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.12 2/1/13 7,745,000 a 7,745,000 Wisconsin Health and Educational Facilities Authority, Revenue (Edgewood College) (LOC; U.S. Bank NA) 0.13 2/1/13 4,530,000 a 4,530,000 Wisconsin Health and Educational Facilities Authority, Revenue (Fort Healthcare, Inc.) (LOC; JPMorgan Chase Bank) 0.13 2/1/13 3,000,000 a 3,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.20 2/7/13 3,305,000 a 3,305,000 Total Investments (cost $357,438,080) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at January 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, these securities amounted to $17,520,000 or 4.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 357,438,080 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Reserves January 31, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills34.5% of Purchase (%) Amount ($) Value ($) 2/21/13 0.13 15,000,000 14,998,958 3/14/13 0.03 20,000,000 19,999,430 3/21/13 0.08 30,000,000 29,996,800 4/18/13 0.15 37,000,000 36,988,518 5/16/13 0.13 20,000,000 19,992,489 Total U.S. Treasury Bills (cost $121,976,195) Repurchase Agreements65.4% Citigroup Global Markets Holdings Inc. dated 1/31/13, due 2/1/13 in the amount of $80,000,267 (fully collateralized by $81,868,200 U.S. Treasury Notes, 0.63%-1.38%, due 11/30/15-11/30/17, value $81,600,089) 0.12 80,000,000 80,000,000 Goldman, Sachs & Co. dated 1/31/13, due 2/1/13 in the amount of $81,000,158 (fully collateralized by $28,708,300 U.S. Treasury Bonds, 7.25%, due 5/15/16, value $35,464,548 and $43,396,500 U.S. Treasury Notes, 2.25%-3.13%, due 1/31/17-7/31/18, value $47,155,488) 0.07 81,000,000 81,000,000 JPMorgan Chase & Co. dated 1/31/13, due 2/1/13 in the amount of $70,000,253 (fully collateralized by $71,839,900 U.S. Treasury Notes, 0.50%-1%, due 11/15/13-8/31/19, value $ 0.13 70,000,000 70,000,000 Total Repurchase Agreements (cost $231,000,000) Total Investments (cost $352,976,195) % Cash and Receivables (Net) .1 % Net Assets % At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 352,976,195 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund January 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes93.5% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates.6% Trafigura Securitisation Finance, Ser. 2012-1A, Cl. A 2.61 10/15/15 225,000 b,c Asset-Backed Ctfs./Auto Receivables11.0% Ally Master Owner Trust, Ser. 2012-3, Cl. D 2.56 6/15/17 235,000 b,c 235,165 Ally Master Owner Trust, Ser. 2012-1, Cl. D 3.12 2/15/17 165,000 c 165,744 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. E 3.29 5/8/20 250,000 c 255,425 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 250,000 262,954 AmeriCredit Automobile Receivables Trust, Ser. 2011-2, Cl. D 4.00 5/8/17 160,000 168,517 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. D 4.04 7/10/17 200,000 212,949 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 150,000 163,639 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 175,000 191,029 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 195,000 195,608 DT Auto Owner Trust, Ser. 2011-3A, Cl. C 4.03 2/15/17 250,000 c 255,111 DT Auto Owner Trust, Ser. 2011-2A, Cl. D 4.36 12/15/16 250,000 c 255,753 Ford Credit Auto Owner Trust, Ser. 2012-C, Cl. D 2.43 1/15/19 270,000 272,679 Ford Credit Floorplan Master Owner Trust, Ser. 2012-1, Cl. D 2.31 1/15/16 170,000 b 171,271 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 55,000 55,733 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 115,000 119,985 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. C 2.94 12/15/17 230,000 238,869 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 100,000 103,970 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. D 3.10 5/15/17 131,626 c 131,981 Santander Drive Auto Receivables Trust, Ser. 2011-S2A, Cl. D 3.35 6/15/17 78,013 c 78,696 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. D 3.87 2/15/18 240,000 253,883 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. D 4.01 2/15/17 475,000 499,458 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 160,000 171,336 Asset-Backed Ctfs./Equipment.5% CIT Equipment Collateral, Ser. 2010-VT1A, Cl. D 7.33 9/15/17 200,000 c Asset-Backed Ctfs./Home Equity Loans5.9% Asset Backed Funding Certificates, Ser. 2006-OPT3, Cl. A3B 0.36 11/25/36 346,538 b 179,563 Chase Funding Trust, Ser. 2004-2, Cl. 1A4 5.32 2/25/35 236,936 241,936 Citicorp Residential Mortgage Securities Trust, Ser. 2006-1, Cl. A4 5.94 7/25/36 96,680 b 96,613 Citigroup Mortgage Loan Trust, Ser. 2007-AHL1, Cl. A2B 0.34 12/25/36 245,979 b 187,294 Citigroup Mortgage Loan Trust, Ser. 2006-WFH2, Cl. A2A 0.35 8/25/36 212,555 b 196,856 Home Equity Asset Trust, Ser. 2004-7, Cl. M2 1.19 1/25/35 195,211 b 193,783 HSI Asset Securitization Corporation Trust, Ser. 2007-WF1, Cl. 2A2 0.33 5/25/37 78,045 b 77,603 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH5, Cl. A3 0.31 5/25/37 220,000 b 206,310 JP Morgan Mortgage Acquisition, Ser. 2006-FRE2, Cl. A3 0.38 2/25/36 255,424 b 247,910 Long Beach Mortgage Loan Trust, Ser. 2004-3, Cl. M2 1.10 7/25/34 156,576 b 152,260 Nationstar Home Equity Loan Trust, Ser. 2007-A, Cl. AV3 0.35 3/25/37 200,000 b 186,232 Structured Asset Securities Corp. Mortgage Loan Trust, Ser. 2007-GEL1, Cl. A1 0.30 1/25/37 284,862 b,c 254,439 Structured Asset Securities Corp. Mortgage Loan Trust, Ser. 2006-AM1, Cl. A4 0.36 4/25/36 211,515 b 190,376 Casinos.4% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 55,000 60,087 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 95,000 108,775 Commercial Mortgage Pass-Through Ctfs.5.5% American Tower Trust, Ser. 2007-1A, Cl. AFX 5.42 4/15/37 75,000 c 76,655 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 185,000 c 188,615 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A4 4.63 12/10/42 100,000 b 102,303 GE Capital Commercial Mortgage, Ser. 2005-C2, Cl. AJ 5.06 5/10/43 130,000 b 137,074 GE Capital Commercial Mortgage, Ser. 2006-C1, Cl. AJ 5.29 3/10/44 90,000 b 89,567 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. A3 1.46 3/6/20 175,000 b,c 175,465 GS Mortgage Securities Corporation II Trust, Ser. 2011-ALF, Cl. D 4.21 2/10/21 80,000 c 80,864 GS Mortgage Securities Corporation II Trust, Ser. 2011-ALF, Cl. E 4.95 2/10/21 100,000 c 95,475 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C4, Cl. E 5.39 7/15/46 115,000 b,c 120,483 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 325,000 b 378,783 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. AJ 6.27 9/15/45 130,000 b 117,095 Morgan Stanley Capital I, Trust Ser. 2005-HQ6, Cl. AJ 5.07 8/13/42 275,000 b 289,028 S2 Hospitality, Ser. 2012-LV1, Cl. A 4.50 4/15/25 136,973 c 137,175 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 200,000 b 178,782 WF-RBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. C 5.64 11/15/44 60,000 b,c 69,363 Consumer Discretionary3.6% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 195,000 204,750 Dish DBS, Sr. Unscd. Notes 5.00 3/15/23 95,000 c 94,287 DISH DBS, Gtd. Notes 7.13 2/1/16 125,000 140,000 Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 265,000 339,200 Reynolds Group, Gtd. Notes 9.88 8/15/19 105,000 114,975 Rite Aid, Gtd. Notes 9.50 6/15/17 60,000 d 62,925 Staples, Sr. Unscd. Notes 4.38 1/12/23 295,000 d 294,640 United Rentals North America, Gtd. Notes 7.38 5/15/20 35,000 38,675 Unitymedia Hessen, Sr. Scd. Notes 7.50 3/15/19 150,000 c 164,625 Consumer Staples.5% Tonon Bioenergia, Sr. Unscd. Notes 9.25 1/24/20 200,000 c,d Energy2.4% Kodiak Oil & Gas, Gtd. Notes 5.50 1/15/21 195,000 c,d 196,706 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 68,000 73,950 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 c,d 211,500 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 200,000 283,658 Targa Resources Partners, Gtd. Notes 5.25 5/1/23 110,000 c 114,950 Unit, Gtd. Notes 6.63 5/15/21 95,000 99,037 Financial18.1% Ally Financial, Gtd. Notes 4.63 6/26/15 335,000 351,997 Ally Financial, Gtd. Notes 5.50 2/15/17 345,000 372,580 Ally Financial, Gtd. Notes 8.00 11/1/31 150,000 190,313 American International Group, Jr. Sub. Debs. 8.18 5/15/68 300,000 b 391,500 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 160,000 b 210,155 Bancolombia, Sub. Notes 5.13 9/11/22 180,000 187,200 Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 280,000 392,051 Barclays Bank, Sub. Notes 7.63 11/21/22 200,000 d 197,750 BBVA US Senior, Gtd. Notes 4.66 10/9/15 200,000 206,539 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 60,000 62,400 CIT Group, Sr. Unscd. Notes 4.75 2/15/15 100,000 c 105,500 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 90,000 96,525 Citigroup, Jr. Sub. Notes 5.95 12/29/49 175,000 b 176,969 Corpbanca, Sr. Unscd. Notes 3.13 1/15/18 200,000 199,436 EPR Properties, Gtd. Notes 5.75 8/15/22 180,000 189,794 FCE Bank, Sr. Unscd. Notes GBP 5.13 11/16/15 150,000 257,378 Genworth Financial, Sr. Unscd. Notes 7.20 2/15/21 35,000 41,246 Genworth Financial, Sr. Unscd. Notes 7.70 6/15/20 130,000 156,037 Hub International, Gtd. Notes 8.13 10/15/18 35,000 c 36,400 International Lease Finance, Sr. Unscd. Notes 4.88 4/1/15 205,000 214,737 International Lease Finance, Sr. Unscd. Notes 6.25 5/15/19 85,000 94,350 Intesa Sanpaolo, Sr. Unscd. Notes 3.13 1/15/16 200,000 198,641 Intesa Sanpaolo, Unscd. Notes 3.88 1/16/18 270,000 265,674 LBG Capital Number 1, Gtd. Notes 8.00 12/29/49 200,000 c 214,324 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 60,000 93,640 Lloyds TSB Bank, Sub. Notes 9.88 12/16/21 175,000 b 210,583 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 100,000 120,598 Royal Bank Scotland Group, Sub. Notes 6.13 12/15/22 100,000 103,351 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 175,000 b 207,482 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 295,000 c 299,395 SLM, Sr. Unscd. Notes 4.63 9/25/17 200,000 207,733 SLM, Sr. Unscd. Notes 5.50 1/25/23 200,000 199,841 SLM, Sr. Unscd. Notes 6.00 1/25/17 165,000 183,162 SLM, Sr. Unscd. Notes 8.45 6/15/18 75,000 89,727 Willis North America, Gtd. Notes 6.20 3/28/17 170,000 193,641 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 567,000 b,c 603,855 Foreign/Governmental28.4% Brazilian Government, Sr. Unscd. Bonds BRL 12.50 1/5/16 300,000 183,418 Hungarian Export-Import Banking, Gov't Gtd. Notes 5.50 2/12/18 200,000 c 208,000 Iceland Government, Sr. Unscd. Notes 4.38 3/10/14 200,000 208,505 Irish Government, Unscd. Bonds EUR 5.00 10/18/20 875,000 1,264,282 Italian Government, Unscd. Bonds EUR 4.75 6/1/17 865,000 1,259,838 Italian Government, Unscd. Bonds EUR 5.50 9/1/22 450,000 673,139 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 4,600,000 402,529 Mexican Government, Bonds, Ser. M 10 MXN 8.00 12/17/15 6,165,000 529,359 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 3/7/13 60,220,000 e 378,828 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 4/25/13 31,000,000 e 192,044 Nigerian Government, Treasury Bills, Ser. 364d NGN 0.00 11/7/13 33,000,000 e 193,376 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/19/13 34,000,000 e 198,210 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 1/9/14 74,000,000 e 428,833 Petroleos de Venezuela, Gtd. Notes 5.25 4/12/17 475,000 414,438 Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 340,000 c 334,050 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 150,000 172,875 Portuguese Government, Sr. Unscd. Bonds EUR 3.60 10/15/14 225,000 309,352 Portuguese Government, Sr. Unscd. Bonds EUR 4.35 10/16/17 685,000 911,369 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 335,000 437,800 Portuguese Government, Sr. Unscd. Bonds EUR 4.95 10/25/23 225,000 279,884 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 640,000 200,726 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 1,050,000 93,995 South African Government, Bonds, Ser. R208 ZAR 6.75 3/31/21 3,200,000 363,662 Spanish Government, Bonds EUR 5.40 1/31/23 150,000 c 206,517 Spanish Government, Sr. Unscd. Bonds EUR 5.50 7/30/17 535,000 780,987 Spanish Government, Sr. Unsub. Bonds EUR 5.85 1/31/22 95,000 137,100 Turk Eximbank, Unscd. Notes 5.38 11/4/16 350,000 c 378,875 Turkish Government, Unscd. Bonds TRY 9.50 1/12/22 600,000 405,561 Health Care1.2% Biomet, Gtd. Notes 6.50 8/1/20 90,000 c 94,837 CHS/Community Health Systems, Gtd. Notes 7.13 7/15/20 175,000 189,219 Life Technologies, Sr. Unscd. Notes 3.50 1/15/16 215,000 222,433 Industrial1.6% Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 175,000 c 185,500 Owens Corning, Gtd. Notes 4.20 12/15/22 155,000 157,563 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 140,000 c 151,200 Techem Energy Metering Service & Co., Gtd. Notes EUR 7.88 10/1/20 100,000 c 146,642 Information Technology.8% First Data, Sr. Scd. Notes 6.75 11/1/20 65,000 c 67,112 First Data, Gtd. Notes 10.55 9/24/15 95,000 98,147 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 165,000 162,609 Materials2.2% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 105,000 b 106,389 ArcelorMittal, Sr. Unscd. Notes 6.00 3/1/21 70,000 b,d 73,697 Ardagh Packaging Finance, Sr. Unscd. Notes 7.00 11/15/20 200,000 c 202,000 FMG Resources August 2006, Gtd. Notes 6.88 4/1/22 70,000 c 72,712 Grohe Holding, Notes EUR 8.75 12/15/17 100,000 b,c 140,872 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 85,000 c 96,053 Severstal OAO Via Steel Capital, Sr. Unscd. Notes 6.70 10/25/17 200,000 c 220,600 Municipal Bonds.4% Jefferson County, Limited Obligation School Warrants 5.25 1/1/14 150,000 Residential Mortgage Pass-Through Ctfs.1.3% Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 5.50 4/25/34 245,182 252,165 Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.47 7/25/35 75,260 b 62,808 Paragon Mortgages, Ser. 14A, Cl. A2C 0.51 9/15/39 221,574 b,c 199,932 Telecommunications2.7% CenturyLink, Sr. Unscd. Notes 5.15 6/15/17 120,000 129,009 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 200,000 c 224,000 Richland Towers Funding, Sr. Scd. Notes 4.61 3/15/41 89,396 c 95,341 Richland Towers Funding, Sr. Scd. Notes 7.87 3/15/41 100,000 c 102,633 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 150,000 169,003 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 180,000 195,350 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 150,000 c 163,875 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 1 c,d 1 U.S. Government Agencies/Mortgage-Backed1.4% Government National Mortgage Association I: 0.85%, 2/16/53 4,682,356 f 365,102 Ser. 2011-53 (Interest Only) 1.34%, 5/16/51 1,684,997 b,f 112,223 Ser. 2011-77 (Interest Only) 1.49%, 4/16/42 1,232,728 b,f 88,091 U.S. Government Securities3.9% U.S. Treasury Notes; 0.25%, 2/28/14 1,595,000 Utilities1.1% Calpine, Sr. Scd. Notes 7.88 1/15/23 55,000 c 61,050 Electricite de France, Sub. Notes 5.25 12/29/49 180,000 b,c 176,483 Enel Finance International, Gtd. Notes 6.25 9/15/17 100,000 c 112,032 NRG Energy, Gtd. Notes 7.63 1/15/18 90,000 101,475 Total Bonds and Notes (cost $36,460,829) Preferred Stocks1.6% Shares Value ($) Financial General Electric Capital, Non-Cum, Perpetual, Ser. B, $6.25 3,000 b 328,894 GMAC Capital Trust I, Ser. 2, Cum. $2.03 11,250 b 300,038 Total Preferred Stocks (cost $560,550) Face Amount Covered by Options Purchased.4% Contracts ($) Value ($) Call Options.1% Australian Dollar, May 2013 @ $0.98 550,000 g 2,351 British Pound, May 2013 @ $1.55 550,000 g 3,536 Canadian Dollar, May 2013 @ $1.04 550,000 g 1,896 Euro, May 2013 @ $1.24 550,000 g 381 Euro, June 2013 @ $1.31 1,500,000 g 11,514 1-Year USD LIBOR-BBA, April 2013 @ $1.30 11,800,000 g 7,905 10-Year USD LIBOR-BBA, Feburary 2013 @ $1.75 3,520,000 g 819 U.S. Treasury 10 Year Notes, Feburary 2013 @ $132.50 40,000 g 6,250 Put Options.3% Euro, June 2013 @ $1.31 1,500,000 g 67,409 10-Year USD LIBOR-BBA, November 2015 @ $ 5.81 1,500,000 g 7,676 U.S. Treasury Long Bonds, March 2013 @ $142 18,000 g 35,438 Total Options (cost $256,543) Principal Short -Term Investments.6% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 2/7/13 (cost $229,996) 230,000 h Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,013,073) 1,013,073 i Investment of Cash Collateral for Securities Loaned3.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,276,201) 1,276,201 i Total Investments (cost $39,797,192) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real EUREuro GBPBritish Pound MXNMexican New Peso NGNNigerian Naira RONRomanian Leu TRYTurkish Lira ZARSouth African Rand b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, these securities were valued at $8,890,404 or 21.9% of net assets. d Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $1,236,720 and the value of the collateral held by the fund was $1,276,201. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Notional face amount shown. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures positions. i Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $1,433,331 of which $1,708,610 related to appreciated investment securities and $275,279 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 34.6 Foreign/Governmental 28.4 Asset/Mortgage-Backed 24.8 Short-Term/Money Market Investments 6.2 U.S. Government & Agencies 5.3 Preferred Stocks 1.6 Municipal Bonds .4 Options Purchased .4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 2/28/2013 a 380,000 395,592 395,480 (112 ) Brazilian Real, Expiring 2/4/2013 b 530,000 260,225 266,033 5,808 Canadian Dollar, Expiring 2/28/2013 a 400,000 396,030 400,814 4,784 Russian Ruble, Expiring: 2/28/2013a 11,000,000 361,248 364,972 3,724 2/28/2013c 6,000,000 198,072 199,075 1,003 Sales: Proceeds ($) Brazilian Real, Expiring: 2/4/2013a 530,000 259,549 266,033 (6,484 ) 3/4/2013a 370,000 181,460 185,192 (3,732 ) British Pound, Expiring: 2/28/2013 d 180,000 284,076 285,437 (1,361 ) Euro, Expiring: 2/28/2013 b 1,330,000 1,778,524 1,806,140 (27,616 ) 2/28/2013 e 1,300,000 1,739,699 1,765,400 (25,701 ) 2/28/2013 f 1,570,000 2,102,609 2,132,060 (29,451 ) 2/28/2013 g 1,430,000 1,913,719 1,941,940 (28,221 ) Japanese Yen, Expiring: 2/28/2013 a 52,400,000 593,835 573,119 20,716 2/28/2013 c 88,920,000 987,605 972,552 15,053 Mexican New Peso, Expiring: 2/01/2013 h 61,093 4,795 4,804 (9 ) 2/28/2013 h 2,240,000 176,278 175,700 578 South African Rand, Expiring 2/28/2013 i 4,400,000 487,000 490,151 (3,151 ) South Korean Won, Expiring: 2/28/2013 a 430,000,000 393,124 394,239 (1,115 ) 2/28/2013 j 420,000,000 386,384 385,071 1,313 Taiwan New Dollar, Expiring 2/28/2013 h 23,400,000 794,782 792,647 2,135 Turkish Lira, Expiring 2/28/2013 e 690,000 388,284 391,022 (2,738 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Morgan Stanley c Barclays Bank d Commonwealth Bank of Australia e Credit Suisse First Boston f Royal Bank of Scotland g UBS h JPMorgan & Chase Co. I Bank of America j Citigroup STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long Long Gilt 12 2,214,743 March 2013 (58,620 ) U.S. Treasury 2 Year Notes 19 4,187,956 March 2013 1,098 Financial Futures Short Euro-Bond 12 (2,312,048) March 2013 45,359 U.S. Treasury 5 Year Notes 60 (7,424,062) March 2013 43,514 U.S. Treasury 10 Year Notes 38 (4,988,688) March 2013 6,095 U.S. Treasury Long Bonds 13 (1,865,094) March 2013 79,823 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN January 31, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 1-Year USD LIBOR-BBA, April 2013 @ $1.05 11,800,000 a (1,724 ) U.S. Treasury 10 Year Notes, Feburary 2013 @ $133.50 40,000 a (1,250 ) Put Options: 1-Year USD LIBOR-BBA, April 2013 @ $1.60 11,800,000 a (20,496 ) U.S. Treasury Long Bonds, March 2013 @ $140 18,000 a (21,656 ) U.S. Treasury Long Bonds, March 2013 @ $141 18,000 a (27,844 ) (premiums received $52,574) ) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Non-income producing security. At January 31, 2013, the fund held the following swap contracts: (Unaudited) Implied Upfront Notional Reference Credit (Pay) /Receive Market Premiums Receivable Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) Buy / Sell 250,000 Staples Corp., 9.75%, 01/15/2014 Citigroup 1.00 3.08 9/20/2017 (22,142.19) (26,378.47) Sell Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums Receivable Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) (Depreciation) ($) 1,960,000 NZD - 6 Month Libor J.P. Morgan Chase 3.05 N/A 1/31/2015 (432.59) N/A (432 ) 980,000 NZD - 6 Month Libor J.P. Morgan Chase 3.05 N/A 2/1/2015 (254.70) N/A (255 ) 980,000 NZD - 6 Month Libor J.P. Morgan Chase 3.04 N/A 2/1/2015 (371.81) N/A (372 ) 980,000 NZD - 6 Month Libor J.P. Morgan Chase 3.03 N/A 2/1/2015 (410.79) N/A (411 ) ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 7,303,566 - Commercial Mortgage-Backed - 2,236,727 - Corporate Bonds+ - 14,042,581 - Foreign Government - 11,547,552 - Municipal Bonds - 150,420 - Mutual Funds 2,289,274 - - Preferred Stocks+ - 628,932 - Residential Mortgage-Backed - 514,905 - U.S. Government Agencies/Mortgage-Backed - 565,416 - U.S. Treasury - 1,826,371 - Other Financial Instruments: Financial Futures++ 175,889 - - Forward Foreign Currency Exchange Contracts++ - 55,114 - Options Purchased 41,688 103,487 - Swaps++ - 4,236 - Liabilities ($) Other Financial Instruments: Financial Futures++ (58,620) - - ) Forward Foreign Currency Exchange Contracts++ - (129,691) - ) Options Written - (72,970 - ) Swaps++ - (1,470) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund January 31, 2013 (Unaudited) Common Stocks94.5% Shares Value ($) Capital Goods4.3% Caterpillar 35,000 3,443,650 General Electric 98,000 2,183,440 United Technologies 30,000 2,627,100 Consumer Services3.7% Arcos Dorados Holdings, Cl. A 45,000 a 618,300 McDonald's 68,000 6,479,720 Diversified Financials5.1% American Express 20,000 1,176,200 BlackRock 11,000 2,599,080 Franklin Resources 14,000 1,916,320 JPMorgan Chase & Co. 90,000 4,234,500 Energy19.8% Chevron 70,000 8,060,500 ConocoPhillips 40,000 2,320,000 Exxon Mobil 112,512 10,122,704 Imperial Oil 45,000 1,977,750 Occidental Petroleum 60,000 5,296,200 Royal Dutch Shell, Cl. A, ADR 75,000 5,289,000 Statoil, ADR 65,000 1,724,450 Total, ADR 65,000 3,528,850 Food & Staples Retailing2.4% Walgreen 70,000 2,797,200 Whole Foods Market 19,000 1,828,750 Food, Beverage & Tobacco21.4% Altria Group 115,000 3,873,200 Coca-Cola 238,000 8,863,120 Diageo, ADR 17,000 2,028,100 Kraft Foods Group 24,423 1,128,831 Mondelez International, Cl. A 70,271 1,952,831 Nestle, ADR 88,750 6,240,900 PepsiCo 42,500 3,096,125 Philip Morris International 129,000 11,372,640 SABMiller 60,000 2,997,526 Health Care Equipment & Services1.3% Abbott Laboratories 75,000 Household & Personal Products4.5% Estee Lauder, Cl. A 47,000 2,863,710 Procter & Gamble 78,000 5,862,480 Materials4.0% Air Products & Chemicals 18,000 1,573,740 Freeport-McMoRan Copper & Gold 65,000 2,291,250 Praxair 20,500 2,262,585 Rio Tinto, ADR 30,000 a 1,694,100 Media2.6% News Corp., Cl. A 38,000 1,054,120 Time Warner Cable 20,000 1,786,800 Walt Disney 40,000 2,155,200 Pharmaceuticals, Biotech & Life Sciences8.4% AbbVie 75,000 2,751,750 Johnson & Johnson 72,500 5,359,200 Merck & Co. 18,000 778,500 Novo Nordisk, ADR 20,000 3,687,000 Roche Holding, ADR 65,000 3,606,200 Retailing3.8% Target 59,000 3,564,190 Wal-Mart Stores 55,000 3,847,250 Semiconductors & Semiconductor Equipment3.4% Intel 160,000 3,366,400 Texas Instruments 75,000 2,481,000 Xilinx 23,000 839,270 Software & Services4.2% Automatic Data Processing 35,000 2,075,150 International Business Machines 30,000 6,092,100 Technology Hardware & Equipment5.6% Apple 19,200 8,741,952 QUALCOMM 32,500 2,145,975 Total Common Stocks (cost $139,205,324) Other Investment5.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,417,406) 10,417,406 b Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,477,275) 1,477,275 b Total Investments (cost $151,100,005) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $1,454,343 and the value of the collateral held by the fund was $1,477,275. b Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $43,992,585 of which $48,794,783 related to appreciated investment securities and $4,802,198 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.4 Energy 19.8 Pharmaceuticals, Biotech & Life Sciences 8.4 Money Market Investments 6.2 Technology Hardware & Equipment 5.6 Diversified Financials 5.1 Household & Personal Products 4.5 Capital Goods 4.3 Software & Services 4.2 Materials 4.0 Retailing 3.8 Consumer Services 3.7 Semiconductors & Semiconductor Equipment 3.4 Media 2.6 Food & Staples Retailing 2.4 Health Care Equipment & Services 1.3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 149,805,733 - - Equity Securities - Foreign Common Stocks+ 33,392,176 - - Mutual Funds 11,894,681 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ James Windels Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
